         Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 1 of 117




1                                                                    The Honorable Robert J. Bryan

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
8
     UGOCHUKWU GOODLUCK
9    NWAUZOR, FERNANDO AGUIRRE-                        No. 17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,                         DEPOSIT ION DESIGNATIONS
                                                       OF DAVID M. TRACY
11                                Plaintiffs,

12          v.

13   THE GEO GROUP, INC., a Florida
     corporation,
14
                                  Defendant.
15

16          Plaintiffs present (1) Plaintiffs’ designations of the Deposition of David M. Tracy,

17   and (2) Defendant’s counter-designations and objections. The designated pages are attached,

18   with Plaintiffs’ designations highlighted in yellow and Defendant’s counter-designations

19   highlighted in green.

20          DATED this 24th day of April, 2020.

21                                              SCHROETER GOLDMARK & BENDER

22                                              s/ Jamal N. Whitehead
                                                Adam J. Berger, WSBA #20714
23                                              Lindsay L. Halm, WSBA #37141
                                                Jamal N. Whitehead, WSBA #39818
24
     DE POSIT ION DE SIGN AT IONS OF                        SC H ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
     DAVID M. T RACY (17-cv-05769-RJB) - 1                          Phone (206) 622-8000 Fax (206) 682-2305
        Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 2 of 117




1                                            810 Third Avenue, Suite 500
                                             Seattle, WA 98104
2                                            Tel: (206) 622-8000 ~ Fax: (206) 682-2305
                                             berger@sgb-law.com
3                                            halm@sgb-law.com
                                             whitehead@sgb-law.com
4
                                             THE LAW OFFICE OF R. ANDREW FRE E
5                                            Andrew Free (Pro Hac Vice)
                                             P.O. Box 90568
6                                            Nashville, TN 37209
                                             Tel: (844) 321-3221 ~ Fax: (615) 829-8959
7                                            andrew@immigrantcivilrights.com

8                                            OPEN SKY LAW, PLLC
                                             Devin T. Theriot-Orr, WSBA # 33995
9                                            20415 – 72nd Avenue S, Suite 110
                                             Kent, WA 98032
10                                           Tel: (206) 962-5052
                                             devin@opensky.law
11
                                             MENTER IMMIGRATION LAW, PLLC
12                                           Meena Menter, WSBA #31870
                                             8201 164th Ave NE, Suite 200
13                                           Redmond, WA 98052
                                             Tel: (206) 419-7332
14                                           meena@meenamenter.com

15                                           Class Counsel

16

17

18

19

20

21

22

23

24
     DE POSIT ION DE SIGN AT IONS OF                         SC H ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
     DAVID M. T RACY (17-cv-05769-RJB) - 2                          Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 3 of 117




1                                  CERTIFICATE OF SERVICE

2            I hereby certify that on April 24, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to
3    the following:

4    Devin T. Theriot-Orr                         R. Andrew Free
     OPEN SKY LAW, PLLC                           THE LAW OFFICE OF R. ANDREW FREE
5    20415 – 72nd Avenue South, Suite 110         PO Box 90568
     Kent, WA 98032                               Nashville, TN 37209
6    devin@opensky.law                            andrew@immigrantcivilrights.com
     Attorney for Plaintiff                       Attorney for Plaintiff
7

8    Meena Menter                                 Joan K. Mell
     MENTER IMMIGRATION LAW PLLC                  III BRANCHES LAW, PLLC
9    8201 – 164th Avenue NE, Suite 200            1019 Regents Boulevard, Suite 204
     Redmond, WA 98052                            Fircrest, WA 98466
10   meena@meenamenter.com                        joan@3ebrancheslaw.com
     Attorney for Plaintiff                       Attorney for Defendant
11
     Colin L. Barnacle
12   Ashley E. Calhoun
     Christopher J. Eby
13   Adrienne Scheffey
     AKERMAN LLP
14   1900 Sixteenth Street, Suite 1700
     Denver, CO 80202
15   colin.barnacle@akerman.com
     ashley.calhoun@akerman.com
16   christopher.eby@akerman.com
     adrienne.scheffey@akerman.com
17   Attorneys for Defendant
18
            DATED at Seattle, Washington this 24th day of April, 2020.
19

20                                                   s/ Virginia Mendoza
                                                     VIRGINIA MENDOZA, Legal Assistant
21
                                                     Schroeter Goldmark & Bender
                                                     810 Third Avenue, Suite 500
22
                                                     Seattle, WA 98104
                                                     Tel: (206) 622-8000
23
                                                     mendoza@sgb-law.com
24
     DE POSIT ION DE SIGN AT IONS OF                         SC H ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
     DAVID M. T RACY (17-cv-05769-RJB) - 3                          Phone (206) 622-8000 Fax (206) 682-2305
       Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 4 of 117
David Tracy                                                December 3, 2019

                                                                      Page 1
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA
     --------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                  )
       FERNANDO AGUIRRE-URBINA,                     )
       individually and on behalf of all            )
       those similarly situated,                    )
                          Plaintiffs,               )
                 vs.                                ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida               )
       corporation,                                 )
                          Defendant.                )
     --------------------------------------------------------
                                    Videotaped
                    Deposition Upon Oral Examination of
                                 DAVID M. TRACY
     --------------------------------------------------------
                                    10:13 a.m.
                          Tuesday, December 3, 2019
                        1019 Regents Blvd., Suite 204
                              Fircrest, Washington




       REPORTED BY:      Keri A. Aspelund, RPR, CCR No. 2661


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 5 of 117
David Tracy                                                 December 3, 2019

                                                                      Page 2
  1     APPEARANCES:
  2     For the Plaintiffs:       JAMAL N. WHITEHEAD, ESQ.
  3                               Schroeter Goldmark & Bender
  4                               810 Third Avenue, Suite 500
  5                               Seattle, WA      98104
  6                               206-622-8000
  7                               whitehead@sgb-law.com
  8     For the Defendant:        JOAN K. MELL, ESQ.
  9                               III Branches Law
 10                               1019 Regents Blvd., Suite 204
 11                               Fircrest, WA      98466
 12                               253-566-2510
 13                               joan@3brancheslaw.com
 14     Also Present:             LINDSAY HITCHCOCK, VIDEOGRAPHER
 15
 16                               LANE POLOZOLA, ESQ.
 17                               Assistant Attorney General
 18                               800 Fifth Avenue, Suite 2000
 19                               Seattle, WA      98104
 20                               lane.polozola@atg.wa.gov
 21                               206-287-4182
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 6 of 117
David Tracy                                                December 3, 2019

                                                                         Page 3
  1                              E X H I B I T S
  2   No.     Description                                        Page/Line
  3   310     Plaintiffs' Second Amended Notice of                   8    22
  4           Videotaped Deposition of David Tracy
  5   311     Job Description, Job Title:          Sergeant -       19    11
  6           GEO-Nwauzor 000340-000341
  7   312     Northwest Detention Center -                          25     3
  8           Organizational Chart - GEO-Nwauzor
  9           044059-044067
 10   313     Policy and Procedure Manual, Chapter:                 29     8
 11           Detainee Services and Programs, Title:
 12           Voluntary Work Program - GEO-Nwauzor
 13           016419-016426
 14   314     Volunteer Work Program Agreement                      50    25
 15   315     Northwest Detention Center Detainee Job               55     3
 16           Descriptions
 17   316     Northwest Detention Center Pod Porter                 77     4
 18           Job Descriptions - GEO-Nwauzor
 19           078053-078054
 20   317     Email dated October 26, 2017, from Nels             100     11
 21           Riach to Alisha Singleton and others -
 22           GEO-Nwauzor 038934
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 7 of 117
David Tracy                                                December 3, 2019

                                                                         Page 4
  1                          E X A M I N A T I O N
  2   BY                                                         Page/Line
  3   MR. WHITEHEAD                                                 10     4
  4   MS. MELL                                                      90     5
  5   MR. WHITEHEAD                                                 93     1
  6   MS. MELL                                                    104      4
  7
  8
  9
 10
 11
 12     (Note:    * Denotes phonetic spelling.)
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 8 of 117
David Tracy                                                December 3, 2019

                                                                      Page 5
  1        Fircrest, Washington; Tuesday, December 3, 2019
  2                             10:13 a.m.
  3                   --------------------------
  4                THE VIDEOGRAPHER:       We are on the record.      The
  5   time is approximately 10:13 on this day, December 3rd,
  6   2019.    This is media unit one, volume one, of the video
  7   deposition of David Tracy taken by the plaintiff, case
  8   number 17-cv-05769-RJB, in the matter of Nwauzor, et al.,
  9   vs. GEO Group, in the U.S. District Court, Western District
 10   of Washington, at Tacoma.        This deposition is taking place
 11   at 1019 Regents Boulevard, Suite 204, in Tacoma,
 12   Washington.
 13                The videographer is Lindsay Hitchcock for
 14   Seattle Deposition Reporters, 600 University Street,
 15   Seattle, Washington 98101.        The court reporter is Keri
 16   Aspelund for Seattle Deposition Reporters.
 17                Counsel, at this time please identify yourselves
 18   for the record and the witness may be sworn in.
 19                MR. WHITEHEAD:      Good morning, this is Jamal
 20   Whitehead, class counsel on behalf of Mr. Nwauzor and the
 21   class he represents.
 22                MS. MELL:     Joan Mell on behalf of The Geo Group.
 23                MR. POLOZOLA:      And Lane Polozola, counsel for
 24   Washington in Washington vs. The GEO Group.
 25                MS. MELL:     And for the record, what's the State


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 9 of 117
David Tracy                                                December 3, 2019

                                                                      Page 6
  1   doing here?
  2                MR. POLOZOLA:       I beg your pardon?
  3                MS. MELL:     What's the --
  4                MR. POLOZOLA:       What's the State doing here?
  5                MS. MELL:     Why are you in this deposition?          I'm
  6   not aware of you having a role in this action.
  7                MR. WHITEHEAD:      Wait, hold on.     The case has
  8   been consolidated, and in that way, we've been instructed
  9   to serve notice on everyone.         So Mr. -- I won't speak for
 10   him, but he's here to observe.
 11                And it's my deposition, and I would like to get
 12   underway.    If you'd like to discuss this further during a
 13   break --
 14                MS. MELL:     You know, I don't want him here if --
 15   if there's a reason for him to be here, but he's not a
 16   party, he can't ask questions, he's not -- he's not
 17   permitted to be here.
 18                MR. WHITEHEAD:      It's actually a deposition, I
 19   mean, frankly, anyone can attend a deposition.
 20                MS. MELL:     No, they can't.
 21                MR. WHITEHEAD:      Yeah, that's -- that is the
 22   rule --
 23                MS. MELL:     No.
 24                MR. WHITEHEAD:      -- and so if you'd like to seek
 25   some sort of limiting order from the judge, you know, we


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 10 of 117
David Tracy                                                December 3, 2019

                                                                      Page 7
  1   can get him on the horn; otherwise, I'd like to get
  2   underway.
  3                And it's especially true --
  4                MS. MELL:    I don't agree that you should be
  5   here.
  6                MR. WHITEHEAD:     -- especially true given that
  7   we're starting late.      It's 10:15.     I still haven't received
  8   a satisfactory explanation for why we started late, and if
  9   this was an issue, we should have addressed it before the
 10   witness arrived.
 11                MS. MELL:    I would make a record that you were
 12   late.   You were more than 20 minutes late to start the
 13   deposition.
 14                So with regard to --
 15                MR. POLOZOLA:     I will --
 16                MR. WHITEHEAD:     That is patently false.
 17                MR. POLOZOLA:     Both --
 18                MR. WHITEHEAD:     I arrived on time, and the
 19   witness just arrived.
 20                Anyway, let's get underway.
 21                Mr. Tracy --
 22                MS. MELL:    No, we're not going to just get
 23   underway until I understand.
 24                Why don't you tell me why you're here.
 25                MR. POLOZOLA:     My reaction is the same.        As you


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 11 of 117
David Tracy                                                December 3, 2019

                                                                      Page 8
  1   will recall, GEO moved and had these cases consolidated for
  2   trial, and the judge instructed both Washington and class
  3   counsel to participate in each other's depositions by being
  4   present.    I'm not saying I'm going to ask questions, but I
  5   am here because the cases are consolidated.
  6                MS. MELL:    All right.     I'm not -- I'm just --
  7   for the record, I don't concede that you have a party role
  8   here.
  9                MR. POLOZOLA:     I'm not suggesting that I have a
 10   party role in this case.       I'm here as counsel for
 11   Washington in Washington vs. GEO.
 12                MR. WHITEHEAD:     And I'd also --
 13                MR. POLOZOLA:     The cases are consolidated.
 14                MR. WHITEHEAD:     I'd like for you to retract your
 15   statement that I was 20 minutes late.          That's not true.
 16                MS. MELL:    I came back at 9.      I understood that
 17   it was starting at 9, and you weren't here.
 18                MR. WHITEHEAD:     The deposition is noted for
 19   9:30, and it looks like we've got Exhibit-1 -- I'm sorry,
 20   this will be 310.
 21                Could you please mark that as Exhibit-310.
 22                      (Exhibit-310 marked.)
 23                MR. WHITEHEAD:     I'm looking at Exhibit-310.
 24   This is the deposition notice that my office served upon
 25   yours.     The deposition is noted for 9:30 a.m., Tuesday,


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 12 of 117
David Tracy                                                December 3, 2019

                                                                      Page 9
  1   December 3rd, in your office.
  2                With that statement, will you retract your
  3   statement that I was 20 minutes late?
  4                MS. MELL:    Yes, I stand corrected if the
  5   deposition notice is -- notices it for 9:30.           It's my
  6   understanding that it was 9 o'clock, and that's what was on
  7   my materials and my schedule.
  8                MR. WHITEHEAD:     So that was a misunderstanding
  9   on your part?
 10                MS. MELL:    That was a misunderstanding on my
 11   part.   I apologize, Counsel.
 12                MR. WHITEHEAD:     All right.     And so with that
 13   correction, and Mr. Tracy, I see you looking, what have I
 14   gotten myself into today?       Let's get underway.
 15                I introduced myself off the record, but let me
 16   introduce myself again for benefit of the record.            My name
 17   is Jamal Whitehead.      I'm --
 18                THE COURT REPORTER:      Let me interrupt.      The
 19   witness hasn't been placed under oath yet.
 20                MR. WHITEHEAD:     Oh, my apologies, thank you.
 21
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 13 of 117
David Tracy                                                December 3, 2019

                                                                     Page 10
  1                   --------------------------
  2   DAVID M. TRACY:           Witness herein, having been
  3                             duly sworn, testified as follows:
  4                       E-X-A-M-I-N-A-T-I-O-N
  5   BY MR. WHITEHEAD:
  6           Q.    All right, so as I was saying, I'm Jamal
  7   Whitehead.     I represent the private plaintiffs here in this
  8   case, Mr. Nwauzor and Mr. Aguirre-Urbina, in their lawsuit
  9   against The GEO Group.
 10                 Mr. Tracy, could you state and spell your full
 11   name for the record.
 12           A.    David Michael Tracy, D-A-V-I-D M-I-C-H-A-E-L
 13   T-R-A-C-Y.
 14           Q.    And your date of birth?
 15           A.                            1986.
 16           Q.    And your address?
 17           A.                                         Spanaway,
 18   Washington 98387.
 19           Q.    Who's your current employer, Mr. Tracy?
 20           A.    The GEO Group.
 21           Q.    And your current job title?
 22           A.    Officer.
 23           Q.    I've read documents referring to you as
 24   sergeant; is that correct?
 25           A.    At one point I was sergeant.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 14 of 117
David Tracy                                                December 3, 2019

                                                                    Page 11
  1           Q.    And no longer?
  2           A.    No longer.
  3           Q.    All right, I'll ask you questions about that
  4   later.
  5                 Have you ever given testimony under oath?
  6           A.    Yes.
  7           Q.    In what context?
  8           A.    A deposition.
  9           Q.    What was the case?
 10           A.    One prior case associated with GEO, and then two
 11   in my personal life.
 12           Q.    The case about GEO, what was that about?
 13           A.    A detainee was injured inside the facility.
 14           Q.    Can you tell me more about what the allegations
 15   were in the lawsuit?
 16                 MS. MELL:    If you know.
 17                 I'd just stipulate it's the Chavez matter.
 18           Q.    And can you tell me what your understanding is
 19   about what that lawsuit was about?
 20           A.    A former detainee was alleging he was poked in
 21   the eye.
 22           Q.    And did he allege that you poked him in the eye?
 23           A.    No.
 24           Q.    That you were a witness?
 25           A.    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 15 of 117
                      GEO Objections Foundation, FRE 402,
David Tracy                        701, 802.                December 3, 2019

                                                                    Page 12
  1           Q.    And then I don't want to get too deeply into
  2   your -- your personal life, but the personal matters, were
  3   those criminal in nature?
  4           A.    No, it was a car accident.
  5           Q.    Were you the plaintiff or defendant?
  6                 Did you --
  7           A.    Plaintiff.       I'm sorry.
  8           Q.    All right.       Fair enough.
  9                 All right, well I know you've probably covered
 10   the rules with Ms. Mell, so I'm not going to rehash them
 11   here, but there are three things that I want to stress at
 12   the outset.
 13                 First and foremost, you know, this is not a
 14   practice.     What you say now is just as important as if the
 15   judge and the jury were in the room here today to make a
 16   determination; do you understand?
 17           A.    Yes, sir.
 18           Q.    And that with the benefit of the written
 19   transcript and the video, that the judge and the jury will
 20   use them to assess your credibility and truthfulness; do
 21   you understand that?
 22                 MS. MELL:       Object to the form.     Object to the
 23   testimony and instructing the witness how the deposition
 24   will be used.
 25           Q.    Do you understand?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 16 of 117
                    GEO Objections Foundation, FRE 402,
David Tracy                      701, 802.                    December 3, 2019

                                                                      Page 13
  1           A.    Yes, sir.
  2           Q.    Secondly, I'm not a mind reader.           If you don't
  3   understand my question, will you let me know?
  4           A.    Yes, sir.
  5           Q.    And that goes for if there's anything that
  6   prevents you from answering my question fully, if you've
  7   got some sort of medical condition or anything at all that
  8   prevents you from giving your best, most accurate
  9   testimony, will you let me know?
 10           A.    Yes.
 11           Q.    And then finally, I'm looking for your full
 12   cooperation today.         I want your best, most accurate, and
 13   truthful testimony; do you understand that?
 14                 MS. MELL:       Object to the form.      What you want is
 15   not relevant to these proceedings.
 16           Q.    Do you understand?
 17           A.    Yes.
 18           Q.    Toward that end, I'm going to try my best to
 19   work efficiently.        I think that's even more important here
 20   given that we're getting underway late.              I'm going to ask
 21   you many yes or no questions.               If I ask you a yes or no
 22   question, will you give me a yes or no answer?
 23                 MS. MELL:       Object to the form and instructions.
 24   You can't tell him how to answer a question.              This is
 25   totally improper and is a waste of time.              Ask him the


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 17 of 117
                       GEO Objections Foundation, FRE 402,
David Tracy                         701, 802.                    December 3, 2019

                                                                         Page 14
  1   questions.
  2           Q.    If I ask you a yes or no question, will you give
  3   me a yes or no answer?
  4                 MS. MELL:      Object to the form.
  5           A.    To the best of my ability.
  6           Q.    And sometimes witnesses try to avoid
  7   uncomfortable truths, and I've seen this in the way of
  8   evasive or incomplete answers; will you avoid giving me
  9   evasive answers?
 10                 MS. MELL:      Don't answer that.
 11                 This totally and wholly improper.              This is not
 12   an opportunity for you to testify, this is not an
 13   opportunity for you to badger the witness and explain to
 14   them what you do or don't want.               We're going to end this
 15   deposition if you're not going to ask him any questions.
 16           Q.    Will you avoid giving me evasive answers?
 17                 MS. MELL:      Same objection.
 18                 Counsel, this is improper.               This is a waste of
 19   our time.     You know you don't have an opportunity to
 20   explain your position, and your thoughts, and your
 21   feelings, and your desires, and suggest that he might try
 22   to avoid giving you a truthful answer.
 23           Q.    Your answer, sir?
 24                 MS. MELL:      Object to the form, it's improper.
 25           Q.    Your answer, sir?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 18 of 117
David Tracy                                                December 3, 2019

                                                                    Page 15
  1                 MS. MELL:   Object to the form, it's improper.
  2           Q.    Well, you know, and I think this -- what I like
  3   to do is approach the rules situationally, and this brings
  4   up a good rule to remember.        Your counsel's going to
  5   object, frankly, at the rate we're going, quite a lot.
  6   We're going to be in for a very long day at the pace at
  7   which she's lodging her objections.         She's going to state
  8   her objection, but the expectation is that you answer the
  9   question unless she instructs you not to answer; do you
 10   understand that?
 11                 MS. MELL:   Object, move to strike.
 12           Q.    Do you understand that you're expected to answer
 13   the question unless Counsel instructs you not to answer?
 14           A.    Yes.
 15           Q.    Okay.   All right, what did you do to prepare for
 16   your deposition today?
 17           A.    Nothing.
 18           Q.    Did you speak with anyone?
 19           A.    I spoke with my attorney for one to two minutes
 20   before walking in.
 21           Q.    Did you speak with Lieutenant Marc Johnson?
 22           A.    We rode together, but we didn't speak about
 23   this.
 24           Q.    You didn't talk about the case at all?
 25           A.    No.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 19 of 117
David Tracy                                                December 3, 2019

                                                                    Page 16
  1           Q.    What did you talk about?
  2                 MS. MELL:   Object to the form.
  3           A.    We talked about missing our flight.
  4           Q.    Tell me, what -- what happened this morning?
  5                 MS. MELL:   Object to the form.
  6           A.    We were on our way to the airport, and we got
  7   called back to come to the deposition.
  8           Q.    Why were you going to the airport?
  9           A.    For work.
 10                 MS. MELL:   Object to the form.
 11                 THE WITNESS:    Sorry.
 12           Q.    Go ahead.
 13           A.    For work.
 14           Q.    What at work called you to need to take a plane?
 15                 You work at Northwest Detention Center; is that
 16   correct?
 17           A.    Correct.
 18           Q.    So why would you have to fly somewhere?
 19           A.    To another facility.
 20           Q.    Okay.   Did you review any documents to prepare
 21   for today?
 22           A.    No.
 23           Q.    Can you give me a high level overview of your
 24   educational background.
 25           A.    High school diploma, some college course work.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 20 of 117
                          GEO Objections Foundation, FRE 402,
David Tracy                            701, 802.                December 3, 2019

                                                                       Page 17
  1           Q.    Did you get an associate's degree or anything
  2   like that?
  3           A.    No.
  4           Q.    When did you begin working at GEO?
  5           A.    October 2009.
  6           Q.    What did you do before beginning work at GEO?
  7           A.    I worked for Emerald Downs.
  8           Q.    What did you do there?
  9           A.    Off track -- off track betting manager.
 10           Q.    Why did you leave Emerald Downs?
 11           A.    To work at GEO Group.
 12           Q.    Why come to work at GEO?
 13           A.    Better opportunities.
 14           Q.    In what sense?
 15           A.    It was better pay, better benefits.
 16                 I had gone to college for law enforcement type
 17   course work, and this is the kind of field I wanted to get
 18   into anyways.
 19           Q.    What was the position that you were hired into?
 20           A.    Detention officer.
 21           Q.    Can you give me a list of all the positions that
 22   you've held with GEO.
 23           A.    Detention officer, sergeant, detention officer.
 24           Q.    And so you came in as a detention officer; the
 25   move to sergeant, was that a promotion?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 21 of 117
                     GEO Objections Foundation, FRE 402,
David Tracy                       701, 802.                       December 3, 2019

                                                                          Page 18
  1           A.    Yes.
  2           Q.    When did that occur?
  3           A.    February 2017.
  4           Q.    And then going back to detention officer, was
  5   that a demotion?
  6           A.    It was a -- I stepped down myself.               It wasn't a
  7   demotion, it was a personal choice to step down.
  8           Q.    Why did you step down?
  9           A.    Personal choices in my life.
 10           Q.    Well, again, I don't -- you know, this -- your
 11   personal life really isn't the subject of the deposition,
 12   but can you give me a little bit more as to what led you to
 13   step down from sergeant to detention officer?
 14           A.    As an officer, I have more freedom and choice in
 15   my schedule, which I needed for my family life at the time.
 16           Q.    Was there a reduction in pay?
 17           A.    At the time, no.
 18           Q.    Since?
 19           A.    I'm -- I'm making more money now than when I was
 20   a sergeant.
 21           Q.    Okay.     And how is that?             Is that a function of
 22   the hours or just a cost of living adjustment?
 23                 I'm trying to understand.               As a sergeant, what
 24   was -- I'll put it this way, as a sergeant, what was your
 25   hourly rate?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 22 of 117
                        GEO Objections Foundation, FRE 402,
David Tracy                          701, 802.                December 3, 2019

                                                                     Page 19
  1           A.    When I was -- 27.80 -- 27.84, I believe.
  2           Q.    And then when you went back to detention
  3   officer, what was your hourly rate?
  4           A.    27.84.
  5           Q.    Okay.    And what is your current hourly rate?
  6           A.    29.69.
  7           Q.    I want to talk about your time as a sergeant.
  8                 Was that a position that you applied for on your
  9   own, or were you recommended into the position?
 10           A.    I applied on my own.
 11                      (Exhibit-311 marked.)
 12                 THE COURT REPORTER:           This is Exhibit-311.
 13                 THE WITNESS:       Thank you.
 14           Q.    You've just been handed Exhibit-311.
 15                 What are we looking at here?
 16           A.    A job description.
 17           Q.    Have you seen this document before?
 18           A.    I'm not sure.        Probably at some point in my life
 19   I've seen this.       I don't know if it was this exact job
 20   description.
 21           Q.    Well, do you think this is a fair and accurate
 22   representation of the job description for sergeant, the
 23   position of sergeant, at the Northwest Detention Center?
 24           A.    Yeah.    Yes.
 25           Q.    All right.      So looked like you just read the --


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 23 of 117
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 24 of 117
David Tracy             GEO Objections Foundation, FRE 402,     December 3, 2019
                                     701, 802.

                                                                        Page 21
  1   provides training, and performs inspections of work
  2   performed by inmate/detainee workers."
  3                 Do you see that?
  4           A.    Yes.
  5           Q.    Can you tell me all the ways in which you
  6   directed detainee work as a sergeant at the Northwest
  7   Detention Center.
  8           A.    We would get a list of volunteers that want to
  9   do some type of outside duty, they're not required to do
 10   it, but something that they want to do.                 Some people may,
 11   you know -- if they're a really good painter, and they want
 12   to paint, or they used to buff and wax floors outside
 13   before they were there, and they want to do it, it gets
 14   them outside of where they, you know, have to be.                So they
 15   would come to -- usually they would go to one of the pod
 16   officers, Hey, I want to do this, you know, is there a way
 17   I can do it?
 18                 And then we would talk to them, get them the
 19   equipment they need, make sure they have the understanding
 20   of what needs to be done and how to make sure it gets done
 21   safely.      If they need to wear goggle -- you know, safety
 22   equipment, make sure they have their safety equipment, make
 23   sure that they have all the equipment they need to do the
 24   job they're going to do or they want to do.
 25           Q.    Anything else as to how you directed the work of


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 25 of 117
David Tracy           GEO Objections Foundation, FRE 402,   December 3, 2019
                                   701, 802.

                                                                    Page 22
  1   detainee workers while you were a sergeant?
  2           A.    Besides assigning an officer to oversee the --
  3   the actual work that was being done, I don't think so.
  4           Q.    And is it the case, did you directly oversee the
  5   work that was being done by detainee workers?
  6           A.    Not -- you know, not standing over them, you
  7   know, a hundred percent of the time, but occasionally, you
  8   know, walking down the -- the hallway, you would check out
  9   what they were doing, and talk to them, make sure
 10   everything's going good.            And if they needed anything, they
 11   could, you know, always ask.
 12           Q.    So is it the case then that you would direct
 13   them in terms of the tasks to carry out, but that your
 14   supervision wasn't always direct?
 15                 MS. MELL:      Object to the form of the question.
 16           A.    There would -- you know, with something like
 17   buffing and waxing, there would be an officer present, but
 18   paintingwise, you know, they could go and paint a hallway
 19   without having to be directly supervised by an officer.
 20           Q.    Would you agree that as a detention officer,
 21   which is your current role, that part of your job is to
 22   direct the work, provide training, and perform inspections
 23   of work performed by inmate/detainee workers?
 24                 MS. MELL:      Object to the form of the question.
 25           A.    Can you say it one more time?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 26 of 117
                       GEO Objections Foundation, FRE 402,
David Tracy                         701, 802.                December 3, 2019

                                                                    Page 23
  1           Q.    Sure.
  2                 Your current role is that of detention officer;
  3   correct?
  4           A.    Yes.
  5           Q.    Okay.    As part of your job as a detention
  6   officer, does it involve directing the work, providing
  7   training, and performing inspections of work performed by
  8   the detainee workers?
  9                 MS. MELL:       Object to the form.
 10           A.    Yes.
 11           Q.    And as a detention officer, is your direction
 12   and supervision of the detainee workers more hands on or
 13   more direct than it was when you were a sergeant?
 14                 MS. MELL:       Object to the form of the question.
 15           A.    Yes.
 16           Q.    In what way?
 17           A.    As the officer, you're there the whole time.
 18   You know, if you're -- for example, if you're in a unit,
 19   and they're -- a detainee's mopping the floor, you're
 20   physically there in the area to see what's going on, versus
 21   a supervisor, you would see it when you would come and do
 22   round or if you needed to go to the unit for whatever
 23   reason.      You weren't physically in that -- that location or
 24   that area the whole time.
 25           Q.    Any other distinction?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 27 of 117
David Tracy                                                December 3, 2019

                                                                    Page 24
  1                 MS. MELL:   Object to the form.
  2           A.    Not that I can think of.
  3           Q.    Who do you currently report to?
  4           A.    Chain of command.     So my sergeant, lieutenant,
  5   captain, major.
  6           Q.    Who is your current sergeant that you report to?
  7           A.    On shift, it would be Sergeant Steffens or
  8   Sergeant Hillin.
  9           Q.    And the lieutenant?
 10           A.    Wilson -- I'm sorry, Lieutenant Wilson or
 11   Lieutenant Jackson.
 12                 THE WITNESS:    Can I get some water, please?
 13                 MS. MELL:   Yeah.
 14                 THE WITNESS:    Thank you.
 15                 MS. MELL:   Actually, let's -- I just need one
 16   quick break while I fill that.
 17                 THE WITNESS:    Thank you.
 18                      (Ms. Mell left the proceedings.)
 19                 MR. WHITEHEAD:    Well, looks like we're off the
 20   record.
 21                 THE VIDEOGRAPHER:     Going off the record.       The
 22   time is 10:37.
 23                      (Recess at 10:37 a.m.)
 24                      (Reconvened at 10:38 a.m.)
 25                 THE VIDEOGRAPHER:     Back on the record.      The time


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 28 of 117
David Tracy                                                December 3, 2019

                                                                    Page 25
  1   is 10:38.
  2           Q.    I'd like to show you another document.
  3                        (Exhibit-312 marked.)
  4                 THE COURT REPORTER:     This is Exhibit-312.
  5                 THE WITNESS:    Thank you.
  6           Q.    You've just been handed Exhibit-312.         It's a
  7   multipage document, but not too many.          It's titled
  8   Northwest Detention Center - Organizational Chart.
  9                 Have you seen this document before?
 10           A.    No, not this specific document.        I've seen pages
 11   of it, but not this intact into one package.
 12           Q.    Looking at the first page there of Exhibit-312,
 13   it's the one that says "Northwest Detention Center -
 14   Organizational Chart."       At the bottom there it says
 15   Updated: July 18th, 2017.
 16                 Do you see that?
 17           A.    Yeah.
 18           Q.    Okay.
 19           A.    Yes.
 20           Q.    Now, looking at the hierarchy that's depicted
 21   here, does this look to be accurate as of July 2017?
 22                 MS. MELL:    Object to the form.
 23           A.    Are you talking about is this -- if I can
 24   understand your question, are you asking if this is the
 25   exact same as it is right now?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 29 of 117
                          GEO Objections Foundation, FRE 402,
David Tracy                            701, 802.                December 3, 2019

                                                                       Page 26
  1           Q.    No, I mean, was it --
  2           A.    In 2017, was this correct?
  3           Q.    2017, does this look about right?
  4                 MS. MELL:        Object to the form.
  5           A.    To the best of my knowledge, yes.
  6           Q.    And let's move forward to today.             Are there
  7   aspects of this organizational chart that are different
  8   today as compared to 2017?
  9           A.    Yes.
 10           Q.    What's different?
 11           A.    Names of position -- or the people in the
 12   positions have changed.
 13           Q.    As far as the positions and the structure, line
 14   of command so to speak, is there anything different about
 15   today versus 2017?
 16           A.    The names of the positions have changed.
 17           Q.    Which ones, that you know of?
 18           A.    Warden.
 19           Q.    What is the warden now called?
 20           A.    Facility administrator.
 21           Q.    Do you know what prompted the change?
 22           A.    No.
 23           Q.    Do you all still refer to the warden as warden
 24   though sometimes?
 25           A.    As -- I mean, after ten years, it's force of


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 30 of 117
                       GEO Objections Foundation, FRE 402,
David Tracy                         701, 802.                December 3, 2019

                                                                    Page 27
  1   habit, but for the most part, it's FA.
  2           Q.    All right, so there's the warden turning into
  3   the facility administrator; any other name changes?
  4           A.    The assistant warden.
  5           Q.    Is now assistant facility administrator?
  6           A.    Yeah, AFA.
  7           Q.    Okay.    Any others?
  8           A.    Not that -- not that I can think of.
  9           Q.    Who does the Northwest Detention Center house?
 10           A.    The detainees?
 11           Q.    Yes.
 12           A.    Detainees either waiting or fighting their case
 13   within the immigration system.
 14           Q.    To your knowledge, is any component of their
 15   stay criminal punishment?
 16                 MS. MELL:       Object to the form of the question.
 17           A.    No, it's all -- it's administrative.
 18           Q.    Have you ever been disciplined at Northwest
 19   Detention Center?
 20           A.    Not -- not to my knowledge.
 21           Q.    Do you receive performance reviews?
 22           A.    Yes.
 23           Q.    Have there been any issues or any aspects of it
 24   that have been critical of your performance?
 25           A.    In -- I don't know what year it was, the only


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 31 of 117
                    GEO Objections Foundation, FRE 402,
David Tracy                      701, 802.                    December 3, 2019

                                                                     Page 28
  1   negative mark I believe I received was on attendance, and
  2   it was due to a car accident where I missed multiple days
  3   because of the car accident.               Besides that, no.
  4           Q.    Tell me, what is the Voluntary Work Program?
  5           A.    The Voluntary Work Program is a program where if
  6   a detainee is housed within the facility, and they want to
  7   work, they can submit a request, and if there's anything
  8   open, you know, they'll get offered that position.             If
  9   it's -- there's not an opening, they go onto a waiting
 10   list.   You know, if they want to work in the kitchen,
 11   laundry, inside the units, they have all those options.
 12           Q.    And is this is work for money; correct?
 13           A.    They -- yes.
 14           Q.    How much are the detainee workers paid?
 15           A.    A dollar per day.
 16           Q.    And generally speaking, what are the various
 17   work assignments within the facility?
 18                 And I'm looking for the big buckets, if you can
 19   group them, that's the type of answer I'm looking for.
 20           A.    Okay, so working inside the housing unit, which
 21   covers, you know, just daily cleaning, after meals,
 22   bathrooms, showers, that type of thing, inside the kitchen,
 23   inside of laundry, visitation has volunteer cleaners,
 24   intake has voluntary cleaners, and then the detainees that
 25   go out during the day and, you know, sweep and mop the main


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 32 of 117
                       GEO Objections Foundation, FRE 402,
David Tracy                         701, 802.                December 3, 2019

                                                                     Page 29
  1   hallway of the facility.
  2           Q.    Anything else in terms of broad groupings of
  3   workers?
  4           A.    Then there -- every once in a while there will
  5   be a paint -- a paint crew or a floor detail crew, which
  6   actually buffs, and waxes, and strips the floors.             Outside
  7   of that, I can't think of anything major.
  8                        (Exhibit-313 marked.)
  9                 THE COURT REPORTER:           This is Exhibit-313.
 10                 THE WITNESS:       Thank you.
 11           Q.    I've just handed you Exhibit-313.          This is an
 12   excerpt from GEO's Policy and Procedure Manual, Chapter:
 13   Detainee Services and Programs, Title: Voluntary Work
 14   Program.
 15                 Have you seen this document before?
 16           A.    I'm sure at some point in my career I've seen
 17   it.
 18           Q.    I want to look at the bottom there under heading
 19   IV, subpart B where it says "Work Assignment."
 20                 Do you see that?
 21           A.    Yes.
 22           Q.    And it lists off five broad categories, Kitchen
 23   Worker, Recreation/Barber, Living area, Evening workers,
 24   and Laundry.
 25                 Do you see those?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 33 of 117
                     GEO Objections Foundation, FRE 402,
David Tracy                       701, 802.                  December 3, 2019

                                                                     Page 30
  1           A.    Yes, sir.
  2           Q.    Would you agree with me that those are broad
  3   work assignments that the detainee workers are assigned to
  4   or work in?
  5                 MS. MELL:       Object to the form of the question.
  6           A.    Yeah.    Yes.
  7           Q.    I want to take each of the categories listed on
  8   Exhibit-313 in which you told me as well about the broad
  9   groupings, and discuss each of them individually, but in
 10   particular, your role in supervising and directing detainee
 11   work.
 12                 Do you understand?
 13           A.    Yes.
 14           Q.    And so let's start with kitchen workers.          Either
 15   as detention officer or as sergeant, did you play any role
 16   in directing or supervising the work in the kitchen?
 17           A.    Not specifically.           They have their own kind
 18   of -- I'm trying to look back at this organizational chart.
 19                 But the food service manager, and the cooks, and
 20   the officers handle most of the issues in the kitchen.               If
 21   there is an issue as a supervisor inside of the kitchen,
 22   then we would have to go over and deal with whatever issue
 23   may arise, but for the kitchen, unless I was -- I think I
 24   maybe have been assigned one time there in ten years,
 25   besides that, no.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 34 of 117
                          GEO Objections Foundation, FRE 402,
David Tracy                            701, 802.                December 3, 2019

                                                                       Page 31
  1           Q.    What about recreation/barber, can you tell me
  2   about all aspects of your direction or supervision that you
  3   provided to the detainee workers?
  4           A.    The barbershop is open during the days, day
  5   shift, which early morning.              I didn't work that shift.
  6           Q.    So you've had no involvement then with
  7   supervising or directing the work in the barbershop?
  8           A.    No.
  9           Q.    That would be just other detention officers
 10   then?
 11           A.    Other supervisors, other officers.
 12           Q.    What about in the living areas, can you tell me
 13   about all aspects of the direction and supervision that you
 14   provided to detainee workers in the living areas?
 15           A.    You allow them access to the janitor closet,
 16   allow them to get what they need to do -- to do their job
 17   they've requested, and then amongst just daily work inside
 18   the unit, you're always cognitive of I know I've got a
 19   group over here mopping and sweeping, so make sure they
 20   have -- you know, make sure there's a wet floor sign down,
 21   that type -- that type of stuff, overseeing what they're
 22   doing.
 23           Q.    Do you ever tell them where to clean?
 24           A.    Yeah.
 25           Q.    Do you tell them when to clean?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 35 of 117
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 36 of 117
                     GEO Objections Foundation, FRE 402,
David Tracy                       701, 802.                December 3, 2019

                                                                    Page 33
  1           A.    Yes.
  2           Q.    Okay.     And that's so that they can access the
  3   cleaning supplies?
  4           A.    Correct.
  5           Q.    And these are supplies that GEO provides;
  6   correct?
  7           A.    Correct.
  8           Q.    Do the detainee workers supply their own
  9   cleaning materials?
 10           A.    No.
 11           Q.    Does GEO provide the cleaning solution?
 12           A.    Yes.
 13           Q.    Does GEO provide the sponges and mops necessary
 14   to do the cleaning?
 15           A.    Yes.
 16           Q.    The rags?
 17           A.    Yes.
 18           Q.    As it relates to the cleaning, do you train or
 19   have you trained detainee workers on proper cleaning
 20   technique?
 21           A.    Yes, you explain, you know, how it's -- how it
 22   needs to be done, or you know, what -- what to look for.
 23   In the showers, you know, you might want to use this tool
 24   instead of using a mop to wipe down the shower walls, you
 25   might want to use a scrub brush, to use the scrub brush to


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 37 of 117
                       GEO Objections Foundation, FRE 402,
David Tracy                         701, 802.                December 3, 2019

                                                                    Page 34
  1   actually scrub -- scrub inside the showers.
  2           Q.    What if a detainee worker has no prior cleaning
  3   experience; is it the case then that GEO would train that
  4   person on how to do the job?
  5           A.    I would explain to them how to do it.
  6           Q.    And that explanation is essentially on-the-job
  7   training; is that fair to say?
  8           A.    Yeah.
  9           Q.    Can the detainee workers -- again, we're talking
 10   specifically about living areas --
 11           A.    Okay.
 12           Q.    -- could they clean a different pod for more
 13   money?
 14           A.    No.
 15           Q.    If they worked quickly or more efficiently,
 16   could they earn more money?
 17           A.    No.
 18           Q.    Could they earn overtime for working more?
 19           A.    No.
 20           Q.    Has a detainee worker ever tried to negotiate
 21   with you about the rate of pay for cleaning their living
 22   area?
 23           A.    Not that I can recall.
 24           Q.    Could a detainee worker -- strike that.
 25                 Do detainee workers have discretion to clean


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 38 of 117
                        GEO Objections Foundation, FRE 402,
David Tracy                          701, 802.                   December 3, 2019

                                                                         Page 35
  1   outside the facility?
  2           A.    When you say outside the facility --
  3           Q.    Yeah, that wasn't -- that wasn't a good one.
  4                 And I should say that also.               I'll probably ask
  5   some bad questions today.            I'm going to try my best to ask
  6   good ones, and certainly let know if you don't understand,
  7   just like you did there.
  8                 I guess what I'm driving at is if a detainee
  9   worker says, I don't want to clean my assigned area, I want
 10   to clean somewhere else, do they have the discretion to
 11   make that call in the moment?
 12           A.    They can basically quit their job they
 13   volunteered for and put another request in to go clean
 14   where they want to clean, and then they might join the
 15   waiting list and have to wait for one of those spots to
 16   open up.
 17           Q.    That request is seeking authorization though he
 18   to clean somewhere else; is that right?
 19                 MS. MELL:      Object to the form of the question.
 20           A.    So if they're -- just for example, if they're a
 21   worker in the living area, and they want to -- they don't
 22   want to work in the living area anymore, they can say they
 23   want -- they don't want to work anymore.                 If they're in the
 24   living area and want to work in the kitchen, they can --
 25   they can still work in the living area and wait.                 You know,


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 39 of 117
                          GEO Objections Foundation, FRE 402,
David Tracy                            701, 802.                  December 3, 2019

                                                                         Page 36
  1   the kitchen usually has a waiting list.                   They can --
  2   sorry -- they can still work in the unit until that job in
  3   the kitchen comes available, and then once that job is
  4   available, then they can make the decision hey, I want to
  5   keep doing this, or no, I do not want to do this anymore,
  6   I'm going to take that position in the kitchen.
  7           Q.    The scenario you've just described though is --
  8   involves the detainee worker though requesting to work
  9   somewhere else; is that right?
 10                 MS. Mell:        Object --
 11           A.    Yes.
 12                 MS. MELL:        Object to the form.
 13           Q.    And they can only work somewhere else if GEO
 14   authorizes them to do so?
 15                 MS. MELL:        Object to the form of the question.
 16           Q.    Is that right?
 17                 MS. MELL:        Object to the form of the question.
 18           A.    Yes, they need permission to work in certain
 19   areas due to classification or whatever.
 20           Q.    So that's my question.                I mean, if a detainee
 21   worker was assigned to work in pod A, they couldn't just
 22   wake up that day say, you know what, I'm going to clean in
 23   the laundry today?          They don't have the discretion to do
 24   that; is that correct?
 25           A.    No.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 40 of 117
                      GEO Objections Foundation, FRE 402,
David Tracy                        701, 802.                   December 3, 2019

                                                                       Page 37
  1                 MS. MELL:      Object to the form.
  2           A.    No.
  3           Q.    And when you say no, you're agreeing with me,
  4   they lack the discretion to make that call in the moment
  5   about where to work?
  6           A.    I'm answering your question that they cannot
  7   decide where they want to go work.                They're allowed to work
  8   in the area that they're assigned to.
  9           Q.    You talked about part of your supervision of
 10   detainee workers in the living area about did you say
 11   making sure that there was signage out?
 12           A.    Correct.
 13           Q.    So wet floor signs, for example?
 14           A.    Yes.
 15           Q.    So is this an example of you making sure that
 16   they're conducting their work in a safe manner?
 17           A.    Safe for everybody; safe for them, safe for
 18   other -- other detainees, safe for officers.
 19           Q.    Are there safety regulations that you're aware
 20   of for the detainee workers working in the living area, or
 21   frankly, anywhere in the facility?
 22           A.    Can you go a little -- explain a little bit
 23   further?
 24           Q.    Sure.
 25                 All right, well let's ground it then.            We're


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 41 of 117
                        GEO Objections Foundation, FRE 402,
David Tracy                          701, 802.                   December 3, 2019

                                                                         Page 38
  1   talking about the living area, so let's stick there.
  2                 Do you train detainee workers about safety when
  3   it comes to cleaning in the living areas?
  4           A.    There's safety data sheets that are available to
  5   them that show this chemical, this is what it's for, this
  6   is how it's supposed to be used, this is the dilution rate,
  7   this is what you need to do if you interact with the
  8   chemical, you know, if the chemical gets -- were to get
  9   into your eyes, diluted and nondiluted, all that
 10   information is available.
 11           Q.    And as a detention officer, or as sergeant, did
 12   you provide that information directly to the detainee
 13   workers?
 14           A.    It's in a book on the desk.               Anybody can look at
 15   it at any time.
 16           Q.    My specific question though is, did you provide
 17   that to them?     Did you -- was there ever a moment at which
 18   you affirmatively said, Hey, guys, gals, here are the
 19   safety regulations for the work that you're about to do?
 20           A.    I -- I can't recall.           I -- you know, working in
 21   a unit, put many people into the work program.                 I can't
 22   force you to read something.
 23           Q.    When you say you don't recall, is it the case
 24   that it may have happened, and you just don't recall, or
 25   that doesn't sound like something you would have done?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 42 of 117
                      GEO Objections Foundation, FRE 402,
David Tracy                        701, 802.                December 3, 2019

                                                                    Page 39
  1           A.    It -- I'm -- it probably has happened, but I
  2   can't recall a specific date, a specific individual.                It's
  3   just day-to-day work.
  4           Q.    All right.       Is there anything else that you
  5   could think of about the direction and supervision that you
  6   provided to detainee workers working in the living areas,
  7   beyond what you've already described to me?
  8           A.    If they need something, you know, whatever they
  9   needed to do the job that they needed to do, they can
 10   always ask, and we get them the supplies or whatever item
 11   they need to do the work to get what they need to do done,
 12   if that makes sense.
 13           Q.    It does.
 14           A.    Okay.
 15           Q.    GEO gives them what they need to do the job?
 16           A.    Correct.
 17           Q.    Let's talk about -- well, Exhibit-313 talks
 18   about evening workers, and says in parentheses, they are
 19   facility janitorial.
 20                 Do you know what that means?
 21           A.    I don't specifically know what it means.
 22   Looking at the classification to the right of that, where
 23   it says "Low - Medium High," I'm going to take that as the
 24   detainees that work outside after lights out.            So the
 25   detainees that go and, you know, mop -- dust mop and mop


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 43 of 117
                           GEO Objections Foundation, FRE 402,
David Tracy                             701, 802.                   December 3, 2019

                                                                            Page 40
  1   the main hallways that -- throughout the facility.
  2           Q.    Did you ever direct or supervise detainee
  3   workers performing those evening cleaning tasks?
  4           A.    Yes, just on the basis that you're out on the
  5   actual floor while they're working.                    You're not so hovering
  6   over them, Hey, you missed a spot here, or like that, but
  7   you're physically out there with them.                     You can see what
  8   they're doing.
  9           Q.    And that's as a detention officer, where the
 10   direction and supervision is more hands on?
 11           A.    Same as a supervisor.               Supervisor would leave
 12   the office.     He's not stuck in the desk all day.
 13           Q.    And when you say supervisor, are you referring
 14   to sergeant?
 15           A.    Sergeant, I'm sorry.              Sergeant.
 16           Q.    And laundry, did you provide any direction or
 17   supervision to detainee workers working in laundry?
 18           A.    Yes.
 19           Q.    Tell me about that.
 20           A.    They are trained on how to use the washing
 21   machine, the dryer, how to clean the equipment.
 22           Q.    Anything else in terms of the direction and
 23   supervision that you provided the detainee workers in the
 24   laundry?
 25           A.    When I personally worked in laundry, I worked


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 44 of 117
                     GEO Objections Foundation, FRE 402,
David Tracy                       701, 802.                December 3, 2019

                                                                    Page 41
  1   with them.     So it was very hands on, you know, right next
  2   to them.
  3           Q.    Meaning you were doing the laundry right
  4   alongside them?
  5           A.    Yes.
  6           Q.    How long did you work in laundry?
  7           A.    A rough estimate, possibly a year.
  8           Q.    You said that the detainee workers were trained
  9   on how to use the washer and dryer; did I get that right?
 10           A.    Correct.
 11           Q.    And this is training that GEO provides to the
 12   detainee workers?
 13           A.    The officer in charge of laundry would be the
 14   one doing it.
 15           Q.    This is GEO's officer; correct?
 16           A.    Correct.
 17           Q.    Okay.    And that GEO would provide the detainee
 18   workers training on how to clean the equipment; correct?
 19           A.    Correct.
 20                 When I say clean, I'm not talking about like
 21   taking apart the machine, but I'm talking about like the
 22   dryers, the lint trap.           Not like actually taking apart of
 23   machine and cleaning out the machine.
 24           Q.    Okay.    Fair enough.
 25                 And GEO provided all of the laundry detergent to


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 45 of 117
                       GEO Objections Foundation, FRE 402,
David Tracy                         701, 802.                December 3, 2019

                                                                     Page 42
  1   do the laundry; correct?
  2           A.    Yes.
  3           Q.    If a detainee worker had some secret home remedy
  4   for
        r how to get out stains, could they use it, or would they
  5   have to stick with their training and do the work in the
  6   way that GEO's instructed?
  7           A.    If they did it, I'm not aware of it.          You know,
  8   if they had, you know, personal soap or something like
  9   that, I wasn't aware.          My expectation was use what we
 10   provide to you.
 11           Q.    And when you say you weren't aware, you never
 12   observed anyone using anything other than what GEO
 13   provided; is that fair to say?
 14           A.    Yeah.
 15           Q.    All right, we'll look at some job descriptions
 16   later on, but I want to keep working through your post.
 17                 So you said laundry -- maybe I should ask in a
 18   more open-ended fashion.
 19                 Did you ever direct and supervise detainee
 20   workers -- strike that.
 21                 Tell me where else you've directed and
 22   supervised detainee workers.              We talked about the living
 23   areas, we talked about laundry; where else, if anywhere?
 24           A.    I think I've worked everywhere in the building,
 25   so visitation, intake, every unit besides the female unit.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 46 of 117
                          GEO Objections Foundation, FRE 402,
David Tracy                            701, 802.                December 3, 2019

                                                                       Page 43
  1           Q.    And when we talk about visitation, intake, we're
  2   talking about cleaning those areas; is that right?
  3           A.    Yeah, usually it's, for the most part, just, you
  4   know, wiping down the windows and taking a dust -- you
  5   know, dry mopping it with a dust mop and then with a wet
  6   mop afterwards.        That's the extent of cleaning.         Maybe take
  7   the garbage -- you know, the garbage out, or just replace
  8   the bags in the garbage.
  9           Q.    What about medical, did you ever direct and
 10   supervise detainee workers working or cleaning the medical
 11   unit?
 12           A.    Not to my knowledge.
 13           Q.    Library?
 14           A.    No.
 15           Q.    Recreational --
 16           A.    Can I go back to library?
 17           Q.    Sure.
 18           A.    I never worked in the library, but we had a
 19   floor detail inside the hallway of the library.
 20           Q.    All right, so you've mentioned the living areas,
 21   laundry, visitation, intake, you said essentially every
 22   unit --
 23           A.    Yeah.
 24           Q.    -- anywhere else that you've directed and
 25   supervised detainee workers?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 47 of 117
                       GEO Objections Foundation, FRE 402,
David Tracy                         701, 802.                December 3, 2019

                                                                     Page 44
  1           A.    Recreation yards.
  2           Q.    Anywhere else?
  3           A.    Intake, laundry.
  4                 I'm sure there is, but ...
  5           Q.    Can you give me a rough estimate on how long it
  6   would take a detainee worker to carry out their cleaning
  7   assignment in the living areas?
  8           A.    It, honestly, depends on the person.          There's --
  9   you know, for example, I work in segregation right now.             We
 10   have a detainee that was previously there, he would take an
 11   hour or two hours just to sweep and mop, but part of that
 12   is because we feel like he liked not being stuck inside the
 13   cell, and he's very meticulous with everything he did,
 14   everything was slow.         And the guy that cleans now maybe
 15   takes 15 or 20 minutes to do the exact same job.
 16           Q.    So anywhere from 15 to 20 minutes to one to two
 17   hours?
 18           A.    Depending on the individual.
 19           Q.    What about the laundry, how long would a
 20   detainee worker shift last in the laundry unit?
 21           A.    Again, it depends on the detainees.          Depends on
 22   the officer running laundry.              I would say for me, maybe --
 23   just an approximation of time, maybe two and a half to
 24   three and a half hours.
 25           Q.    And how many detainee workers would work on a


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 48 of 117
                        GEO Objections Foundation, FRE 402,
David Tracy                          701, 802.                December 3, 2019

                                                                     Page 45
  1   laundry shift that you would supervise, for example?
  2           A.    Roughly one to four.
  3           Q.    And the cleaning, how long would it take to --
  4   for a detainee worker to finish their assignment in the
  5   visitation room?
  6           A.    Approximately 20 to 30 minutes.
  7           Q.    What about intake?
  8           A.    I would say roughly the same time, 20 to 30
  9   minutes.
 10           Q.    What about the rec yard?
 11           A.    I would say just in general, the normal
 12   cleaning, just the sweeping, mopping, that type of thing,
 13   roughly 20 to 30 minutes in -- in every area.
 14           Q.    Now, the time estimates that you've just given
 15   me, do you base them on your firsthand observation as a
 16   detention officer or sergeant?
 17           A.    Yes.
 18           Q.    Now, we've talked a lot about the direction and
 19   supervision that you provide.              What role, if any, does ICE
 20   play in directing and supervising the detainee work?
 21           A.    I believe -- well, they're not -- there's no
 22   supervision from an ICE officer, but the only thing I
 23   believe is that they set the dollar a day that works into
 24   the voluntary worker program.
 25           Q.    Sure, and we'll certainly talk about the dollar


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 49 of 117
                      GEO Objections Foundation, FRE 402,
David Tracy                        701, 802.                December 3, 2019

                                                                    Page 46
  1   a day, but to my specific question though about the
  2   detainee work, to your knowledge, does ICE play any role in
  3   directing and supervising the detainee work?
  4                 MS. MELL:       Object to the form of the question.
  5           A.    No, they may observe if they happen to be in the
  6   same area, but specifically, not to my knowledge.
  7           Q.    You said you've been there for about ten years
  8   at the facility?        Longer than that.
  9           A.    October 2009.
 10           Q.    2009, okay, yeah, so ten years.
 11                 In your ten years at the Northwest Detention
 12   Center, have you ever observed any ICE personnel directing
 13   a detainee worker in their work in the Voluntary Work
 14   Program?
 15           A.    Not to my knowledge.
 16           Q.    To your knowledge, does ICE play any role in
 17   inspecting the areas that detainee workers have cleaned?
 18           A.    No, not to my knowledge.
 19           Q.    All right.       I deposed Mr. Delacruz yesterday and
 20   asked him a lot of questions about the kitchen, and he
 21   described for me various detainee shifts.             If I remember
 22   correctly, he said there was a morning, a lunch, a dinner,
 23   and an evening shift.
 24                 Can you make any broad statements about detainee
 25   worker shifts for other areas within the facility?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 50 of 117
David Tracy                                                December 3, 2019

                                                                    Page 47
  1           A.    I would say the kitchen is kind of independent
  2   on the fact that they have four complete different shifts,
  3   but like laundry, there's a day shift crew and then a swing
  4   shift crew.     And same thing in the units, there's, you
  5   know, morning workers, afternoon workers, evening workers.
  6           Q.    Let's go back to Exhibit-313.        This is the one
  7   that's the excerpt from the GEO Policy and Procedure Manual
  8   about the Voluntary Work Program.
  9                 Do you have that in front of you?
 10           A.    Yes.
 11           Q.    I'd like to go to the third page.        It's the one
 12   that's marked page 3 of 8, and it also has a long number on
 13   the bottom right corner, we call that a Bates stamp, it's
 14   got a Bates stamp of GEO-Nwauzor --
 15           A.    Okay.
 16           Q.    -- 016421.
 17                 Are you there?
 18           A.    Yes.
 19           Q.    And actually, you may need to look at the page
 20   just before it as well.
 21                 But I'm looking at the section called Detainee
 22   Selection.     It starts as F at the bottom of page 2, and it
 23   continues onto page 3.
 24           A.    Okay.
 25           Q.    Do you see that?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 51 of 117
David Tracy                                                December 3, 2019

                                                                    Page 48
  1           A.    Yes.
  2           Q.    I'd like for you to read over the procedures
  3   there, and my question to you will be, do you agree that
  4   this is an accurate statement of the detainee selection
  5   procedure for the Voluntary Work Program?
  6                 MS. MELL:   Object to the form of the question.
  7           A.    I would agree with it for the most part.
  8           Q.    What, if anything, do you disagree with about
  9   what's stated in the Policy and Procedure Manual about the
 10   detainee selection process?
 11           A.    I wouldn't say I disagree with it, I just
 12   don't -- in my personal past, it hasn't happened, number 6.
 13           Q.    And that's the one that reads, "The supervisor
 14   will inquire from other staff about the detainee's attitude
 15   and behavior"?
 16           A.    Yeah, I've never had that brought to me.
 17                 And as well as number 8.
 18           Q.    As it relates specifically to number 6, have you
 19   been -- ever been instructed not to inquire about a
 20   detainee's attitude or behavior?
 21                 MS. MELL:   Object to the form of the question.
 22           A.    No, it's just -- it's a question that's never
 23   been brought to me.
 24           Q.    Let's look at number 7 there.        It says "Staff
 25   will explain the rules and regulations as well as


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 52 of 117
David Tracy             GEO Objections Foundation, FRE 402,   December 3, 2019
                                     701, 802.

                                                                     Page 49
  1   privileges relating to the detainee work status."
  2                 Do you see that?
  3           A.    Number 7?
  4           Q.    Yes.
  5           A.    Correct.
  6           Q.    Do detainee workers have the discretion to
  7   disregard the rules and regulations as explained by GEO?
  8           A.    No, but for example, lights out within the
  9   building is 11:30.        Technically you're supposed to be in
 10   your bunk, you know, ready to go to sleep when lights go
 11   out.    There's people outside working -- not outside, but
 12   outside the dormitory working at that time.              So that --
 13   does that answer your question?
 14           Q.    Well, it does in a way.
 15                 So let me -- let me try and rephrase it.
 16                 I mean, setting aside that narrow example of a
 17   detainee worker trying to complete the work, I mean, it's
 18   your expectation, as a detention officer and sergeant, that
 19   the detainee workers comply with GEO's rules and
 20   regulations for the Voluntary Work Program; correct?
 21           A.    Yes.
 22           Q.    And in fact, part of the supervision that you
 23   provide is to make sure that the detainee workers are
 24   complying with GEO's rules and regulations; correct?
 25           A.    Correct.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 53 of 117
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 54 of 117
                        GEO Objections Foundation, FRE 402,
David Tracy                          701, 802.                December 3, 2019

                                                                      Page 51
  1                 THE COURT REPORTER:           This is Exhibit-314.
  2           Q.    You've just been handed Exhibit-314.
  3                 What are we looking at here?
  4           A.    Volunteer work agreement.
  5           Q.    Who is this agreement between?
  6           A.    The detainee and I -- GEO.
  7           Q.    And have you asked detainee workers to sign a
  8   form like this?
  9           A.    Yes.
 10           Q.    In fact, this is a regular part of what you do?
 11           A.    Yes.
 12           Q.    Let's look at the fourth item there at the top.
 13   It says "Unexcused absence, unsatisfactory work
 14   performance, or participation in a serious infraction, e.g.
 15   fighting, is cause for removal from a work assignment.
 16   Workers are expected to be ready for work at the required
 17   time."
 18                 Did I read that correctly?
 19           A.    Yes.   Yes.
 20           Q.    And do you agree that GEO has the right to
 21   remove detainee workers from their work assignment?
 22                 MS. MELL:      Object to the form.
 23           A.    Yes.
 24           Q.    Let's look at item 6.            It reads, "Detainees must
 25   adhere to all safety regulations and to all medical and


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 55 of 117
                      GEO Objections Foundation, FRE 402,
David Tracy                        701, 802.                       December 3, 2019

                                                                           Page 52
  1   grooming standards associated with a work assignment."
  2                 Did I read that correctly?
  3           A.    Yes.
  4           Q.    And would you agree with me that the implication
  5   is that if they don't adhere to safety regulations and
  6   medical and grooming standards, that they can't work?
  7                 MS. MELL:      Object to the form of the question.
  8           A.    In -- I believe that's specific to a certain
  9   area, like the kitchen.
 10           Q.    Let's look at number 8.                 "Primary factors that
 11   impact hiring are classification level, attitude, behavior,
 12   and physical ability to perform the job."
 13                 Do you see that?
 14           A.    Yes.
 15           Q.    Would you agree that GEO has some discretion in
 16   who to hire within the Voluntary Work Program?
 17                 MS. MELL:      Object to the form of the question.
 18           A.    Yes.
 19           Q.    Is there any sort of skills assessment that you
 20   all do before a detainee worker begins working whatever
 21   their job assignment may be?
 22           A.    So I know for the kitchen, they have to be
 23   cleared by medical.
 24           Q.    Do you look for any prior experience?
 25                 MS. MELL:      Object to the form of the question.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 56 of 117
                          GEO Objections Foundation, FRE 402,
David Tracy                            701, 802.                December 3, 2019

                                                                       Page 53
  1           A.    No.
  2                 This document, if they want to work, they fill
  3   this out, and write a request, and that's how it's
  4   completed.
  5           Q.    Do people with prior experience get paid more
  6   than people with no prior experience?
  7           A.    No.
  8           Q.    And by people, I mean the detainee workers?
  9           A.    No.
 10           Q.    So if a detainee worker has a vast amount of
 11   experience buffing or waxing floors, they don't make any
 12   more than someone that has no experience buffing and waxing
 13   floors; correct?
 14           A.    It's number 7, "Compensation shall be $1.00 per
 15   day."
 16           Q.    So you're agreeing with me, that detainee
 17   workers --
 18           A.    My -- my answer is they -- whether you have 50
 19   years experience or one day experience, the compensation is
 20   one dollar per day.
 21                 MR. WHITEHEAD:         Let's take a quick break.      I
 22   think what I want to do next is a longer patch, so let's
 23   break here.
 24                 THE VIDEOGRAPHER:           This is the end of media one.
 25   This deposition will continue on media two.                The time's


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 57 of 117
                     GEO Objections Foundation, FRE 402,
David Tracy                       701, 802.                  December 3, 2019

                                                                      Page 54
  1   11:25.     Going off the record.
  2                        (Recess at 11:25 a.m.)
  3                        (Reconvened at 11:49 a.m.)
  4                 THE VIDEOGRAPHER:           Back on the record.   This is
  5   the beginning of media two to the deposition of David
  6   Tracy.     The time is approximately 11:49.
  7           Q.    Mr. Tracy, do the various work assignments
  8   within the Voluntary Work Program have job descriptions?
  9           A.    Yes.
 10           Q.    And are the job descriptions made available to
 11   the detainee workers?
 12           A.    Yes.
 13           Q.    And they're made available before they request a
 14   particular job assignment; is that the case?
 15           A.    Yes.
 16           Q.    And that's so they can know what they're getting
 17   into in terms of duties and responsibilities?
 18                 MS. MELL:       Object to the form.
 19           A.    Correct.
 20           Q.    Is there also an accountability piece to the job
 21   descriptions, meaning that if a worker isn't carrying out
 22   their specific work duties, everyone will know that that
 23   worker's falling short?
 24                 MS. MELL:       Object to the form.
 25           A.    Not to my knowledge.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 58 of 117
David Tracy                                                December 3, 2019

                                                                    Page 55
  1                 MR. WHITEHEAD:    Let's take a look at detainee
  2   job descriptions.
  3                        (Exhibit-315 marked.)
  4                 THE COURT REPORTER:     This is Exhibit-No.-315.
  5                 THE WITNESS:    Thank you.
  6           Q.    You've just been handed a number of job
  7   descriptions.       These are just job descriptions I found
  8   within the documents that GEO produced to my office.
  9                 Have you seen any of these job descriptions
 10   previously?
 11           A.    No.    Not these specific pages.      Maybe something
 12   like this, but ...
 13           Q.    Do these strike you as a fair and accurate
 14   representation of what GEO's job descriptions look like for
 15   the detainee worker program?
 16                 MS. MELL:    Object to the form of the question.
 17   He's testified he's never seen them before.
 18           A.    Yes.
 19           Q.    Do you have any reason to doubt that these are
 20   anything other than GEO's detainee worker job descriptions?
 21                 MS. MELL:    Object to the form of the question.
 22           A.    No.    Like I just said, I don't believe I've ever
 23   seen these exact forms.
 24           Q.    Now, looking at Exhibit-315, and the job
 25   descriptions that are contained within, each of them has a


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 59 of 117
                        GEO Objections Foundation, FRE 402,
David Tracy                          701, 802.                     December 3, 2019

                                                                           Page 56
  1   section called Specific Work Duties.                    That section Specific
  2   Work Duties, is that what GEO expects of the detainee
  3   workers in terms of their duties and responsibilities?
  4                 MS. MELL:      Object to the form of the question.
  5           A.    I don't know what GEO expects.                 If I was the
  6   officer in the barbershop, this is what I would expect for
  7   myself and the detainee workers.
  8           Q.    And that's true of each of the job descriptions
  9   where we look at the specific work duties, that those will
 10   be the work duties that the detainee worker would be
 11   responsible for?
 12           A.    Correct.
 13           Q.    Now, taking that first page, in your experience
 14   as a detention officer and a sergeant at the Northwest
 15   Detention Center, do detainee workers working in the
 16   barbershop have discretion to deviate from the specific
 17   work duties that are shown there on the first page of
 18   Exhibit-315?
 19                 MS. MELL:      Object to the form of the question.
 20           A.    I have never worked in a barbershop.
 21           Q.    Setting that aside, of what you know of the
 22   facility and your work as a detention officer, and a
 23   sergeant, and having looked at other job descriptions,
 24   would detainee workers be allowed to deviate from their
 25   specific work duties?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 60 of 117
David Tracy                                                December 3, 2019

                                                                    Page 57
  1                 MS. MELL:   Object to the form of the question.
  2           A.    If these are the specific work duties, this is
  3   what is expected.
  4           Q.    So let's look at the second bullet there, "Apply
  5   clipper oil after each cleaning."
  6                 Do you see that?
  7           A.    Yes.
  8           Q.    Would a detainee worker have the discretion to
  9   disregard that instruction?
 10                 MS. MELL:   Object to the form of the question.
 11           A.    No, if it says they're supposed to apply clipper
 12   oil after each cleaning, the expectation is to apply
 13   clipper oil after each cleaning.
 14           Q.    Let's look a couple bullets down.        It says
 15   "Towels will not be used."
 16                 Do you see that?
 17           A.    Yes.
 18           Q.    Could a detainee worker decide hey, I'm going to
 19   use towels?
 20                 MS. MELL:   Object -- object to the form of the
 21   question.
 22           A.    They can make any decision they want to make.
 23   The ramification is that they probably aren't going to work
 24   in the barbershop anymore.
 25           Q.    And that's the case, GEO's there, the detention


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 61 of 117
David Tracy                                                December 3, 2019

                                                                    Page 58
  1   officers, to supervise and to make sure that the detainee
  2   workers are carrying out their specific job duties?
  3                 MS. MELL:   Object to the form of the question.
  4           A.    I would disagree with that statement.         We're not
  5   there to stand over them and make sure they're not -- if it
  6   says "Towels will not be used," my job isn't to stand there
  7   and make sure they don't use towels, I'm multitasking.                  If
  8   I see them using towels when they're not supposed to use
  9   towels, I deal with it at that time.
 10           Q.    Well, going back to your job description of
 11   directing and supervising the detainee work, wouldn't you
 12   be failing at your job if you allowed a detainee worker to
 13   do something other than what they were charged with doing
 14   in their job description?
 15                 MS. MELL:   Object to the form of the question.
 16           A.    I wouldn't feel a failure in my job if they got
 17   into a fight.     They're not allowed to get into a fight.
 18           Q.    That's not what I asked you though.
 19                 My question was, if a detainee worker was doing
 20   something other than what's listed in their job
 21   description, would you be subject to a downgrade in your
 22   performance as a sergeant or detention officer?
 23                 MS. MELL:   Object to the form of the question.
 24           A.    I don't know.    It's never happened to me.           I
 25   don't believe so.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 62 of 117
David Tracy               GEO Objections Foundation, FRE 402,   December 3, 2019
                                       701, 802.

                                                                       Page 59
  1           Q.    Detainee workers working in the barbershop don't
  2   have discretion to cut hair in the yard, do they?
  3                 MS. MELL:        Object to the form of the question.
  4           A.    No.
  5           Q.    GEO directs them to cut hair in the barbershop;
  6   correct?
  7           A.    Correct.
  8           Q.    And provides the space for them to do so;
  9   correct?
 10           A.    Correct.
 11           Q.    And provides the scissors for them to cut hair?
 12           A.    I don't know if they have scissors, clippers.
 13           Q.    Provides the equipment for them to cut hair?
 14           A.    Correct.
 15           Q.    Detainee workers aren't allowed to use their own
 16   equipment in the barbershop; is that right?
 17           A.    Correct.
 18           Q.    Detainee workers working as barbers don't get
 19   paid more if they have preexisting skill as a barber; is
 20   that right?
 21           A.    Every person that works gets a dollar per day is
 22   the compensation.
 23           Q.    So you're agreeing with me then that regardless
 24   of preexisting skill as a barber, they don't get paid more?
 25                 MS. MELL:        Object to the form.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 63 of 117
                          GEO Objections Foundation, FRE 402,
David Tracy                            701, 802.                December 3, 2019

                                                                       Page 60
  1           A.    I'm telling you that just like I said earlier,
  2   50 years experience or one day experience, the compensation
  3   rate is a dollar per day.
  4           Q.    There's no opportunity for the barbers to make
  5   more if they are doing a more complex haircut or hair
  6   styling; correct?
  7           A.    No.
  8           Q.    And when you say no, you're agreeing with me,
  9   they can't make more?
 10           A.    The compensation is one dollar per day, no more.
 11           Q.    Are there any GEO barbers at the Northwest
 12   Detention Center?
 13           A.    Officers?
 14           Q.    Correct.
 15           A.    No.
 16                 I don't know if they cut hair outside on their
 17   own time.     I'm sure somebody does, but --
 18           Q.    Have you --
 19           A.    -- they don't cut detainee hair.
 20           Q.    I'm sorry, I cut you off there.
 21                 Have you ever observed GEO personnel cutting
 22   hair at the Northwest Detention Center?
 23           A.    No.
 24           Q.    Are you aware of GEO personnel cutting hair at
 25   the Northwest Detention Center?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 64 of 117
David Tracy                                                December 3, 2019

                                                                    Page 61
  1           A.    No.
  2           Q.    If detainee workers didn't cut hair at the
  3   Northwest Detention Center, who would?
  4                 MS. MELL:   Object to the form of the question.
  5           A.    I -- I don't know.
  6           Q.    GEO would have to find someone; correct?
  7                 MS. MELL:   Object to the form of the question.
  8           A.    I don't know.
  9           Q.    All right, let's look at the next page of
 10   Exhibit-315.     This is a detainee job description for
 11   barbershop cleaner.
 12                 Are you with me?
 13           A.    Yes.
 14           Q.    Looking at that first bullet, it states "Clean
 15   Clippers by turning clippers off, brush hair from blades,
 16   turn clippers back on and spray liberally with H42 cleaner
 17   until blades are clear of all foreign matter."
 18                 Do you see that?
 19           A.    Yes.
 20           Q.    Would you agree that GEO is directing barbershop
 21   cleaners to use H42 cleaner?
 22           A.    That's how I read it.
 23           Q.    Do detainee barbershop cleaners have discretion
 24   to use a different type of cleaner in cleaning the
 25   clippers?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 65 of 117
David Tracy                                                December 3, 2019

                                                                    Page 62
  1           A.    Based on this sentence you just read me, no.
  2   I've never worked in the barbershop, so the first time I am
  3   seeing in this.      I can only answer with what I read.            It
  4   says that they're supposed to use H42, that's what they're
  5   supposed to use.
  6           Q.    And is it fair to assume that GEO would provide
  7   the H42 cleaner to the detainee barbershop cleaners?
  8           A.    Yes.
  9           Q.    Are you aware of any GEO personnel working as
 10   barbershop cleaners?
 11           A.    Not -- no.
 12           Q.    Let's look at the next page.       This is the third
 13   page of Exhibit-315.       It's a detainee job description for
 14   medical cleaning.
 15                 Are you there?
 16           A.    Yes.
 17           Q.    Now, towards the top here, this one says "Pay
 18   Scale Grade:     Unskilled."
 19                 Do you see that?
 20           A.    Yes.
 21           Q.    What does that unskilled mean?
 22           A.    I don't know.    I didn't create the form.        I
 23   don't know what the intentions of it is or why it's there.
 24           Q.    Have you ever seed that -- seen that notation
 25   before on job descriptions, unskilled?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 66 of 117
David Tracy                                                December 3, 2019

                                                                    Page 63
  1           A.    If you continue to flip through the pages, it's
  2   on every single one except for the barbershop.
  3           Q.    Let's look at the specific work duties for the
  4   medical cleaning job description.          The first item there
  5   says "Dust Medical Offices."
  6                 Do you see that?
  7           A.    Yes.
  8           Q.    Could the medical cleaners clean in an area
  9   other than the medical offices?
 10           A.    I don't believe they clean in the medical
 11   offices.
 12           Q.    Could the medical cleaners dust anywhere other
 13   than the medical offices?
 14           A.    In the hallways, in the cells, behind the
 15   counter, in the corners of the door, down the hallway, the
 16   window sills in medical.
 17           Q.    Well, my question then is, could they clean
 18   outside of medical if they weren't assigned?
 19           A.    If their job title is medical cleaning, no.           I
 20   mean, they -- they can clean inside the unit if they want
 21   to.
 22           Q.    I guess I'm not phrasing this very well.
 23                 I mean, the job description is for medical
 24   cleaning.     The expectation is that they clean the medical
 25   unit; correct?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 67 of 117
                           GEO Objections Foundation, FRE 402,
David Tracy                             701, 802.                December 3, 2019

                                                                        Page 64
  1           A.    Yes.     Correct.
  2           Q.    And then it goes on to list about vacuuming,
  3   mopping, cleaning.         GEO provides all of the materials
  4   necessary to carry out those tasks; correct?
  5           A.    Correct.
  6           Q.    And in looking at these specific work duties,
  7   GEO is directing the medical cleaners to dust, to vacuum,
  8   to mop, to clean the toilets, to remove the trash; correct?
  9           A.    Those are the work duties, yes.
 10           Q.    Now, looking at this medical cleaning job
 11   description, there's a section called Termination.
 12                 Do you see that?
 13           A.    Yes.
 14           Q.    The first item says "Failure to follow CSC staff
 15   instructions."
 16                 What is CSC staff?
 17           A.    I don't know.          I've never seen this form before.
 18           Q.    But to my question, CSC, have you ever seen that
 19   acronym before?
 20           A.    Probably sometime in my life, but I don't know
 21   what it refers to here.
 22           Q.    Looking at the next item down, it says "Failure
 23   to follow safety procedures."
 24                 Would you agree that failure to follow safety
 25   procedures could lead to termination?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 68 of 117
                      GEO Objections Foundation, FRE 402,
David Tracy                        701, 802.                   December 3, 2019

                                                                         Page 65
  1           A.    Yes.
  2           Q.    Item 3 says "Excessive absenteeism."
  3                 Would you agree that excessive absenteeism could
  4   lead to termination of the medical cleaners?
  5           A.    Yes.
  6           Q.    Would you agree that misconduct and horseplay
  7   could lead to termination of the medical cleaners?
  8           A.    Yes.
  9           Q.    Would you agree that theft could lead to
 10   termination of the medical cleaner?
 11           A.    Yes.
 12           Q.    Would you agree that unsatisfactory work
 13   performance could lead to termination of the medical
 14   cleaner?
 15           A.    Yes.
 16           Q.    And it's GEO that decides if any of these
 17   fireable offenses have occurred --
 18                 MS. MELL:       Object --
 19           Q.    -- is that the case?
 20                 MS. MELL:       Object to the form.
 21           A.    It could be anybody.             If two people are
 22   fighting, and a nurse walks by, they're not going to ignore
 23   the fighting, they're going to tell somebody.
 24           Q.    That nurse would be GEO staff though; correct?
 25           A.    No.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 69 of 117
David Tracy           GEO Objections Foundation, FRE 402,   December 3, 2019
                                   701, 802.

                                                                    Page 66
  1                 MS. MELL:      Object to the form.
  2           Q.    No?
  3                 All right, well let's take item 6 there,
  4   "Unsatisfactory work performance," who would make that
  5   determination?
  6           A.    An officer.
  7           Q.    That's a GEO officer; correct?
  8           A.    Correct.
  9           Q.    And what about failure to follow safety
 10   procedures leading to termination, who would make that
 11   call?
 12           A.    GEO.
 13           Q.    Now, the medical cleaners, could they make more
 14   money if they were excellent cleaners?
 15           A.    Compensation for any job in the facility is one
 16   dollar per day, whether they are an excellent cleaner, not
 17   such a good cleaner, they have been cleaning for 50 years,
 18   if this is the first day they picked up a mop, compensation
 19   is one dollar per day, not more, not less.
 20           Q.    Have you ever requested a pay raise, so to
 21   speak, for any of the detainee workers that you've
 22   supervised?
 23           A.    No.
 24           Q.    Have you ever inquired with -- within your chain
 25   of command, to the lieutenant or the captain, about whether


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 70 of 117
                      GEO Objections Foundation, FRE 402,
David Tracy                        701, 802.                December 3, 2019

                                                                    Page 67
  1   or not GEO could pay detainee workers more than a dollar a
  2   day?
  3           A.    No.
  4           Q.    Now, if the detainee workers didn't carry out
  5   the medical cleaning described on page 3 of Exhibit-315,
  6   who would?
  7           A.    I don't know.
  8           Q.    Are you aware of any GEO personnel that is
  9   responsible for cleaning the medical unit?
 10           A.    GEO has janitors.
 11           Q.    How many janitors does GEO have?
 12           A.    I'm not sure.          There were three at one point.
 13           Q.    And would that be three working all at once, or
 14   three spread out across various shifts?
 15           A.    I don't know their schedule.
 16           Q.    How many janitors does GEO have right now?
 17           A.    I'm not sure.
 18           Q.    Can you name any of them for me?
 19           A.    Last name.
 20           Q.    Sure, who?
 21           A.    Edgecomb.
 22           Q.    Spell that for me.
 23           A.    Edgecomb, E-D-G-E-C-O-M-B, I believe.          That's
 24   just a guess.
 25           Q.    So Edgecomb.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 71 of 117
Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 72 of 117
Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 73 of 117
                   GEO Objections Foundation, FRE 402,
                                701, 802.
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 74 of 117
                           GEO Objections Foundation, FRE 402,
David Tracy                             701, 802.                December 3, 2019

                                                                        Page 71
  1           Q.    So maybe only two then right now?
  2           A.    I'm -- I think they have been trying to hire
  3   one, but I don't know if one's been hired or not.
  4           Q.    Let me ask my question again then.
  5                 So in your ten years at the facility, are you
  6   aware of GEO having any more than three janitors working?
  7           A.    Not to my knowledge.
  8           Q.    Are you aware of GEO using any other third-party
  9   cleaning service?
 10                 MS. MELL:        Object to the form of the question.
 11           Q.    Do you know what I mean?
 12           A.    Yes.
 13           Q.    Like an outside cleaner?
 14           A.    Mm-hm.
 15           Q.    Are you aware of GEO ever using an outside
 16   cleaner?
 17           A.    Yes.
 18           Q.    When was that?
 19           A.    On multiple times.
 20           Q.    Well, let's start with who?
 21                 Is it a company?
 22           A.    Yeah, a company.            I can't tell you names.
 23           Q.    Well, the name of the company, do you know that?
 24           A.    I don't know.          It would be like -- they would
 25   come out and do the hood vents or whatever for the kitchen.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 75 of 117
David Tracy                                                December 3, 2019

                                                                    Page 72
  1   It's specialized cleaning.
  2           Q.    So the third-party cleaners that you've seen do
  3   specialized cleaning?
  4           A.    Like cleaning out the hood vents of the kitchen,
  5   things like that.
  6           Q.    I want to go back to Exhibit-315, the job
  7   descriptions.     Let's look at page 4.       This is a job
  8   description for general worker.
  9                 Are you there?
 10           A.    Yes.
 11           Q.    Now, again, this one lists specific work duties.
 12                 Do you see those?
 13           A.    Yes.
 14           Q.    Do the general workers have discretion to
 15   deviate from these specific work duties?
 16           A.    The work duties are there.       Those are the work
 17   duties for the job.
 18                 Maybe I'm not understanding your question clear.
 19           Q.    No, I think it's a pretty simple question, so
 20   maybe that's what's catching you off guard; right?
 21                 I mean, this list of specific work duties, this
 22   is what GEO expects of the general workers; correct?
 23                 MS. MELL:   Object to the form of the question.
 24           A.    Correct.
 25                 It might not be -- for example, number 7, that


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 76 of 117
                      GEO Objections Foundation, FRE 402,
David Tracy                        701, 802.                December 3, 2019

                                                                    Page 73
  1   might not be an everyday thing, but it's a possibility they
  2   could be asked to do that.             It's a -- it's a work duty they
  3   may be asked to do.
  4           Q.    And looking as page 4 there of Exhibit-315, we
  5   see the section there at the bottom Termination.
  6                 Do you see that?
  7           A.    Yes.
  8           Q.    Is it the case then that general workers could
  9   be fired for excessive absenteeism?
 10           A.    Yes.
 11           Q.    Could they be fired for misconduct and
 12   horseplay?
 13           A.    Yes.
 14           Q.    Could they be fired for theft?
 15           A.    Yes.
 16           Q.    Could they be fired for unsatisfactory work
 17   performance?
 18           A.    Yes.
 19           Q.    Could they earn more if they were really good at
 20   their job?
 21           A.    Compensation for any job is one dollar per day.
 22           Q.    So that's no, they can't earn more?
 23           A.    No.    Compensation's one dollar per day.
 24           Q.    And it's the case that GEO provides all of the
 25   equipment and cleaning materials necessary for the general


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 77 of 117
                           GEO Objections Foundation, FRE 402,
David Tracy                             701, 802.                 December 3, 2019

                                                                          Page 74
  1   workers to do their job?
  2           A.    Correct.
  3           Q.    Can the general workers work outside the
  4   Northwest Detention Center?
  5           A.    What do you mean by outside?
  6           Q.    Well, let me put it this way:                In your ten years
  7   at the facility, are you aware of any detainee worker
  8   working for another company outside the detention center?
  9           A.    While they're being detained?
 10           Q.    Yes.
 11           A.    No.
 12           Q.    So there's no opportunity then for a detainee
 13   worker to say, I don't want to work for GEO, I want to work
 14   down the street?
 15                 MS. MELL:        Object to the form of the question.
 16           A.    No.     It's a secured facility.             They can't leave
 17   and come as they want to.
 18           Q.    They have to stay?
 19           A.    Correct.
 20           Q.    And you mentioned sometimes with the general
 21   workers that -- no, strike that.
 22                 Let's look at the next page of Exhibit-315.
 23   This is page 5.        This is for laundry worker.
 24                 Are you there?
 25           A.    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 78 of 117
David Tracy               GEO Objections Foundation, FRE 402,   December 3, 2019
                                       701, 802.

                                                                       Page 75
  1           Q.    Would you agree that those are the specific work
  2   duties of detainee workers in the laundry department?
  3           A.    Yes.
  4           Q.    And when you were working as the detention
  5   officer in laundry, that's what you expected of the
  6   workers; correct?
  7           A.    Correct.
  8           Q.    And they didn't have the discretion to deviate
  9   from their specific work duties; is that the case?
 10           A.    That's the job duties, that's what was expected.
 11           Q.    GEO provided all of the equipment and materials
 12   needed for them to do their jobs as laundry workers?
 13           A.    Correct.
 14           Q.    And they couldn't do their laundry work outside
 15   of the laundry unit?
 16                 MS. MELL:        Object to the form of the question.
 17           A.    No.
 18           Q.    They couldn't, for example, take a load of
 19   laundry and fold it in the yard?
 20           A.    No.
 21           Q.    Is there a third-party service that does laundry
 22   at the Northwest Detention Center?
 23                 MS. MELL:        Object to the form.
 24           A.    Not to my knowledge.
 25           Q.    If the detainee workers didn't do laundry, who


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 79 of 117
                        GEO Objections Foundation, FRE 402,
David Tracy                          701, 802.                December 3, 2019

                                                                     Page 76
  1   would?
  2           A.    I -- I don't know.
  3           Q.    And then we also see here on the laundry worker
  4   job description a list of fireable offenses.
  5                 Do you see that?
  6           A.    Correct.
  7           Q.    Do you agree that failure to follow safety
  8   procedures could lead to termination of laundry workers?
  9           A.    Yes.
 10           Q.    Excessive absenteeism?
 11           A.    Yes.
 12           Q.    Misconduct and horseplay?
 13           A.    Yes.
 14           Q.    Theft?
 15           A.    Yes.
 16           Q.    And unsatisfactory work performance?
 17           A.    Yes.
 18           Q.    And with any of the job descriptions that we've
 19   seen, can detainee workers change the job duties?
 20           A.    They cannot change the job duties.
 21           Q.    Can they negotiate for more pay?
 22           A.    No, compensation is a dollar per day.
 23           Q.    What is a pod porter?
 24           A.    Be a detainee who -- pod porter?
 25           Q.    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 80 of 117
David Tracy                                                December 3, 2019

                                                                    Page 77
  1           A.    I believe it would be a detainee who goes to get
  2   the food and helps serve food during meal times.
  3           Q.    I've got a document I'd like for you to look at.
  4                        (Exhibit-316 marked.)
  5                 THE COURT REPORTER:     This is Exhibit-316.
  6           Q.    You've just been handed Exhibit-316.         It's a
  7   two-page document.
  8                 Have you ever seen this before?
  9           A.    Yes.
 10           Q.    What are we looking at here?
 11           A.    Pod porter descriptions.
 12                 I misspoke earlier when you asked me what a pod
 13   porter was.     I was assuming you were talking about food
 14   porter, which refers to server on the back side of this
 15   page.
 16           Q.    These are people that work in the pods?
 17           A.    Correct.
 18           Q.    And there are various jobs within the pod?
 19           A.    Correct.
 20           Q.    And Exhibit-316 lists out those various jobs?
 21           A.    Yes.
 22           Q.    Let's start at the top of the document there.
 23   In the text there it's bolded and underlined, I'm looking
 24   at the last sentence, it reads, "This form along with the
 25   voluntary worker agreement form and a memo must be turned


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 81 of 117
David Tracy                                                December 3, 2019

                                                                    Page 78
  1   in before a detainee can be placed on the pod porter list
  2   and begin getting paid."
  3                 Do you see that?
  4           A.    Yes.
  5           Q.    What is the memo?
  6           A.    It's a memo from an officer.
  7           Q.    What's in the memo?
  8           A.    Stating -- basically reiterating what this says.
  9           Q.    And is it a memo then about each worker?
 10           A.    Correct.
 11           Q.    Is there a title for the memo?
 12           A.    I mean, there's no specific title.         You put
 13   whatever you want.
 14           Q.    Is this something that you're coding in a
 15   computer, or something that you print out, or --
 16           A.    Handwritten.
 17           Q.    -- fill out by hand?
 18           A.    Handwritten.
 19           Q.    It's a handwritten document?
 20           A.    Well, it could be printed, done on a computer.
 21           Q.    And who do you submit the form to?
 22           A.    This form, the Volunteer Work Agreement, and the
 23   memo would be sent to classification -- well, sent to the
 24   lieutenant's office, put in the classification box.
 25           Q.    So this is Alisha Singleton and Michael Heye


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 82 of 117
David Tracy                                                December 3, 2019

                                                                    Page 79
  1   eventually end up with this?
  2           A.    Correct.
  3           Q.    These questions are going to be similar, but I'm
  4   going to ask again.
  5                 Do the pod porters have discretion to deviate
  6   from the job duties that are listed here?
  7           A.    No.   These are the expectations.       This is what's
  8   expected.
  9           Q.    And the pod porters use the materials provided
 10   by GEO; correct?
 11           A.    Correct.
 12           Q.    And they clean in the areas that GEO tells them
 13   to clean in; correct?
 14           A.    For a pod porter.     It's the common areas of the
 15   living area.
 16           Q.    Looks like there are -- well, let me back up.
 17                 Is it the case then that a pod porter is
 18   expected to clean in each of these areas, or do they have a
 19   specific area?
 20           A.    So it's a specific area.
 21           Q.    So let's take the first one for example, shower
 22   cleaners.     So a particular pod porter could be assigned to
 23   clean the showers only; is that the case?
 24           A.    Correct.
 25           Q.    And then a different pod porter or detainee


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 83 of 117
                     GEO Objections Foundation, FRE 402,
David Tracy                       701, 802.                     December 3, 2019

                                                                        Page 80
  1   worker could be assigned to clean the bathrooms and
  2   bathroom cell?
  3           A.    Correct.
  4           Q.    So let's say a pod porter assigned to clean the
  5   shower --
  6           A.    Mm-hm.
  7           Q.    -- do they have discretion to clean the bathroom
  8   instead?
  9           A.    That's not their job.              They can clean whatever
 10   they want inside the unit, their job is shower cleaner.                So
 11   they can help wherever they want to clean, they can clean
 12   on their own time because they want, they like it, they
 13   enjoy it, it gives them something to do, but that's their
 14   main -- that's their job, shower cleaner.
 15           Q.    And if they clean more, right, they don't make
 16   more money?
 17           A.    No.
 18           Q.    Is it the case then that the detainee worker
 19   signs this form that is Exhibit-316 and then to the
 20   detention officer signs as well?
 21           A.    Correct.
 22           Q.    And GEO fires pod porters if they fail to do
 23   their job; is that correct?
 24           A.    Correct.
 25           Q.    Now, if the detainee workers didn't clean the


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 84 of 117
David Tracy         GEO Objections Foundation, FRE 402,      December 3, 2019
                                 701, 802.

                                                                     Page 81
  1   pods, who would?
  2           A.    I -- I don't know.
  3           Q.    Do you think the detainee workforce is an
  4   important part of carrying out the operations at the
  5   Northwest Detention Center?
  6                 MS. MELL:       Object to the form of the question.
  7           A.    I think it's a benefit to the population.             They
  8   gain some -- a sense of pride from it, they gain the sense
  9   of I'm not stuck here.           It gives them -- you know, just
 10   like everybody else, you know, everybody else works.                You
 11   know, they have their normal job, that type of thing.               This
 12   gives them a sense of I'm not just stuck in here, I have
 13   this, this objective or goal that I have to do.             And it
 14   helps them out financially.              I think it's a benefit to --
 15   sorry -- the population overall.
 16           Q.    Do you think GEO gets something out of it too
 17   though?
 18                 MS. MELL:       Object to the form of the question.
 19           A.    I'm sure they do.
 20           Q.    I guess that's what I'm driving at.          I mean, do
 21   you think that the work that GEO gets from the detainee
 22   workers is important?
 23                 MS. MELL:       Object to the form of the question.
 24           A.    Yes.
 25           Q.    It's important to the operation of the facility?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 85 of 117
                        GEO Objections Foundation, FRE 402,
David Tracy                          701, 802.                December 3, 2019

                                                                     Page 82
  1                 MS. MELL:      Object to the form of the question.
  2           A.    Correct.
  3           Q.    What is a detainee worker pay sheet?
  4           A.    It's a -- I don't -- do you -- do you have one?
  5           Q.    I do.
  6           A.    Okay, cool.       Because it's easier to explain
  7   it --
  8           Q.    Let's do it that way.
  9           A.    -- instead of trying to explain it --
 10           Q.    Yeah, no it's not --
 11           A.    -- you hand it to me.
 12           Q.    It's not a gotcha question.
 13                 Hold on, let me --
 14           A.    Basically it's a sheet, once they've completed
 15   their task or their job for the day, they sign the sheet
 16   saying I've done, you know, whatever my job is, I've
 17   completed it for the day.            And it gets turned in every
 18   night.
 19           Q.    Oh, I guess we used it yesterday.           Give me a
 20   second.
 21                 Exhibit-308, please.
 22                 Okay.   All right, you've just been handed
 23   Exhibit-308.
 24           A.    Thank you.
 25           Q.    Is this an example of a detainee worker pay


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 86 of 117
David Tracy                GEO Objections Foundation, FRE 402,   December 3, 2019
                                        701, 802.

                                                                        Page 83
  1   sheet?
  2           A.    Yes.
  3           Q.    Let's look at the top there of Exhibit-308.
  4   That last bullet, it says "By detainee signature staff" --
  5   excuse me, let try that again.                 Strike that.
  6                 Let's look at the last bullet there at the top
  7   of Exhibit-308.        It says, "By detainee signature staff is
  8   affirming that the following have been evaluated and met
  9   acceptable standards: the job was completed, detainee
 10   maintained a good attitude, and the detainee began work on
 11   time."
 12                 Did I read that correctly?
 13           A.    I believe so.
 14           Q.    Was that your understanding when a detainee
 15   signed off, it was the staff affirming that the detainee
 16   had done their job?
 17           A.    We hold this paper, it's in the desk, or
 18   wherever it may be, so us giving it to them and having them
 19   sign it.
 20           Q.    Well, let me ask a different way.
 21                 When and why do detainees sign off on this form?
 22                 MS. MELL:        Object to the form of the question.
 23           A.    It's verifying that the work was done.
 24           Q.    In that way then is this a sort of roll sheet so
 25   that you have a record of whether or not the work was


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 87 of 117
                        GEO Objections Foundation, FRE 402,
David Tracy                          701, 802.                December 3, 2019

                                                                     Page 84
  1   actually done?
  2           A.    Correct.
  3                 And it's -- you know, it's a paper trail so, you
  4   know, if you're a detainee, you worked last week, and you
  5   never got paid, you didn't get your dollar or whatever --
  6           Q.    Mm-hm.
  7           A.    -- I could find, Oh, you didn't sign it.
  8                 And then I would -- you know, if I was in there
  9   that day, I can verify you worked, and I can write a memo
 10   saying oh, it got turned in before he signed it, or he was
 11   somewhere else when -- and never got a chance to sign it,
 12   if that makes sense.
 13           Q.    To your knowledge, did ICE ever play any role in
 14   assigning detainees to work assignments within the
 15   facility?
 16           A.    Not to my knowledge.
 17           Q.    To your knowledge, did ICE ever play any role in
 18   terminating a detainee from a work assignment?
 19           A.    Not to my knowledge, besides them leaving the
 20   facility.
 21           Q.    Who sets the detainee worker schedule?
 22           A.    I am not positive.
 23           Q.    Let's take a look at Exhibit-309.
 24                 THE WITNESS:       Do you need this back?     It's from
 25   someone else.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 88 of 117
David Tracy                                                December 3, 2019

                                                                    Page 85
  1                 THE COURT REPORTER:     Yes.
  2           Q.    Have you seen a document like this before?
  3           A.    Yeah.   Yes.
  4           Q.    What are we looking at here?
  5           A.    The unit pod porter assignments.
  6           Q.    Is this essentially a schedule?
  7           A.    Yeah, lets you know who's supposed to clean
  8   where and what they're signed up for.
  9           Q.    Do you know who creates this document?
 10           A.    Classifications.
 11           Q.    So this is Ms. Singleton or Mr. Heye?
 12           A.    Correct.
 13           Q.    So looking at the first page of Exhibit-309, it
 14   starts with A-1 Pod.
 15                 Do you see that?
 16           A.    Correct.
 17           Q.    So the detainee workers listed here, they're
 18   scheduled to work A-1 Pod at the following date and
 19   whatever time is specified; is that correct?
 20           A.    That's their housing unit, Alpha, A-1 is the
 21   housing unit.     So they live with inside the housing unit.
 22           Q.    These are the people that are assigned to clean
 23   the A-1 Pod?
 24           A.    Correct.
 25           Q.    And then below there, you see waiting list; what


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 89 of 117
                          GEO Objections Foundation, FRE 402,
David Tracy                            701, 802.                December 3, 2019

                                                                       Page 86
  1   is the waiting list?
  2           A.    That's when a position's not available, because
  3   it was full, they go onto a waiting list.                 So as soon as
  4   the job opens, they can take that job, or they can go, I
  5   don't -- you know, I don't want it.
  6           Q.    So if GEO has enough detainee workers, it caps
  7   the number of people working?
  8           A.    Correct.
  9           Q.    And those people that still want to work are
 10   then placed on a waiting list?
 11           A.    Correct.
 12           Q.    Have you ever seen classifications permit too
 13   many people to work on any given shift?
 14           A.    No.
 15           Q.    Have you --
 16           A.    Not that I'm aware of.
 17           Q.    Have you ever felt like the detainee workers
 18   have been overstaffed in a unit that you've worked?
 19           A.    No, it's kind of always been this way, the same
 20   type of format.
 21           Q.    So put another way, the idea is not too many,
 22   not too few, just enough?
 23           A.    Yeah.      I would -- I would agree with that
 24   statement.
 25           Q.    Now, who has the final say with scheduling


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 90 of 117
David Tracy             GEO Objections Foundation, FRE 402,   December 3, 2019
                                     701, 802.

                                                                     Page 87
  1   matters?     Is it GEO?
  2           A.    Their schedule?
  3           Q.    Yes, the detainee workers?
  4           A.    Like when they work or when they sign up to
  5   work?
  6           Q.    Well, I know the detainee workers can request a
  7   shift, but let's say everybody requested the same shift --
  8           A.    Mm-hm.
  9           Q.    -- is it the case that GEO could decide who
 10   actually gets to work and who doesn't?
 11           A.    They would -- so if, you know, day -- day shift
 12   breakfast kitchen is full, they would have the opportunity
 13   to -- well, you can either keep waiting for breakfast, or
 14   you can go to lunch, dinner, or the evening shift.             That's
 15   ultimately up to the detainee.
 16           Q.    But as it stands though, the official schedule
 17   is the schedule that GEO sets?
 18                 MS. MELL:     Object to the form of the question.
 19           A.    I don't know who sets it.
 20           Q.    But --
 21           A.    I would assume GEO sets it.
 22           Q.    If I understood you, is it the case that
 23   classifications, meaning Ms. Singleton or Mr. Heye, set the
 24   schedule?
 25           A.    It's always been pretty much the same time frame


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 91 of 117
                     GEO Objections Foundation, FRE 402,
David Tracy                       701, 802.                December 3, 2019

                                                                    Page 88
  1   since I started there, so I don't know who created it, who
  2   put it into the play, but ...
  3           Q.    Would it be fair to say then it's a GEO-approved
  4   schedule?
  5           A.    Yeah.     Yes.
  6           Q.    All right, so there's a GEO-approved schedule
  7   for detainee workers; correct?
  8           A.    Correct.
  9           Q.    And GEO provides detainee workers the training
 10   they need to do their jobs; correct?
 11           A.    Correct.
 12           Q.    GEO provides them the equipment they need to do
 13   their job; correct?
 14           A.    Correct.
 15           Q.    The detainee workers aren't allowed to deviate
 16   from their job duties; correct?
 17           A.    Correct.
 18           Q.    GEO supervises the detainee workers as they go
 19   about their work; correct?
 20           A.    Like I said earlier, they're not standing over
 21   there supervising them that specific task, there's
 22   supervision while multitasking throughout the day.
 23           Q.    If a detainee worker fails to carry out their
 24   job duties or goes about them in an unsafe way, GEO can
 25   fire them; correct?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 92 of 117
                        GEO Objections Foundation, FRE 402,
David Tracy                          701, 802.                      December 3, 2019

                                                                           Page 89
  1                 MS. MELL:      Object to the form of the question.
  2           A.    Yeah.
  3                 MR. WHITEHEAD:         All right, let's take one more
  4   break.
  5                 THE VIDEOGRAPHER:          Going off the record.         The
  6   time is 12:38.
  7                      (Recess at 12:38 p.m.)
  8                      (Reconvened at 12:48 p.m.)
  9                 THE VIDEOGRAPHER:          Back on the record.         The time
 10   is 12:48.
 11           Q.    Mr. Tracy, earlier you told me about two
 12   janitors by name that work at the Northwest Detention
 13   Center; do you recall giving that testimony?
 14           A.    Yeah, Edgecomb and Nguyen.
 15           Q.    Do you know how much they're paid?
 16           A.    I have no idea.
 17           Q.    Mr. Tracy, I know I've asked you some pointed
 18   questions today, but have I been fair with you?
 19                 MS. MELL:      Objection.        You don't have to answer
 20   that.    You don't -- don't answer that.                No.    You don't have
 21   to answer that question.
 22                 Are you done?
 23           Q.    Yeah, I thought it was a fair question, but
 24   if -- are you going to take the advice of counsel?
 25   Ultimately it's your decision about whether or not you're


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 93 of 117
David Tracy                                                December 3, 2019

                                                                    Page 90
  1   going to refuse to answer a question.
  2           A.    Correct, I'll refuse to answer.
  3                 MR. WHITEHEAD:    Fair enough.     All right, thank
  4   you for your time.       I don't have any other questions.
  5                          E-X-A-M-I-N-A-T-I-O-N
  6   BY MS. MELL:
  7           Q.    Okay, Mr. Tracy, can you tell me, if you failed
  8   to perform for GEO, GEO can terminate you; right?
  9           A.    Correct.
 10           Q.    And GEO -- GEO has the final say in terminating
 11   you?
 12           A.    Correct.
 13           Q.    Right.    So you're gone, you're gone?
 14           A.    Yeah.
 15           Q.    At GEO's say so?
 16           A.    Correct.
 17           Q.    Okay.    That's not the same for the detainees, is
 18   it?
 19                 MR. WHITEHEAD:    Object to form.
 20           A.    No.   So, for example, if you are a detainee, and
 21   your duty was to sweep and mop, and you decided I'm done,
 22   I'm not sweeping, mopping, I quit, or I -- there's a
 23   refusal to work form, I would fill it out, ask you to sign
 24   it.     If you don't want to sign it, you don't have to, I
 25   just write refusal, refused to sign, or something to that


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 94 of 117
David Tracy                                                December 3, 2019

                                                                    Page 91
  1   nature.      Then that gets turned into classifications, just
  2   like everything else, and class -- sorry, classification
  3   makes the final determination at that point whether or not
  4   they're going to stay in the program or not.
  5                 If the detainee doesn't agree with the decision
  6   that I've made, that classifications made, they can write a
  7   grievance or appeal to classification, they can appeal to
  8   the facility administrator, they can appeal to ICE.
  9                 At the end of the day, ICE has the final say so
 10   whether somebody is taken off the work program, if it gets
 11   appealed to ICE.
 12           Q.    All right.    So, for each instance, where Counsel
 13   went through the job descriptions set forth at Exhibit-316,
 14   Exhibit-315, those two exhibits, and he -- and he went
 15   through and asked you, okay, so --
 16           A.    Sorry.
 17           Q.    -- if a detainee fails to follow CSC staff
 18   instructions, you can terminate him, what -- what did you
 19   mean by that?
 20           A.    Basically if I --
 21                 MR. WHITEHEAD:    First off, excuse me, object to
 22   form.
 23           A.    Basically, like I kind of stated earlier, if
 24   they refuse to do it, refuse to do their assigned job, I
 25   would fill out a refusal to work form.          They either sign it


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 95 of 117
David Tracy                                                December 3, 2019

                                                                    Page 92
  1   or don't sign it.      That form gets forwarded to
  2   classification, and then classification makes a decision
  3   whether they are removed or not removed.
  4                 If the detainee doesn't agree with the -- the
  5   decision, they can write a grievance or an appeal form,
  6   it's the same -- same thing, to immigration, immigration
  7   can overturn that decision or agree with the decision.
  8           Q.    And went you say immigration, you mean ICE?
  9           A.    ICE.
 10           Q.    Okay.   And with regard to the decision -- if a
 11   detainee signs a refusal to participate form or refusal --
 12   what's it called, a refusal --
 13           A.    A refusal to work.
 14           Q.    -- a refusal to work form, that detainee can
 15   work in another area the next day?
 16           A.    Yeah, so maybe they're just having a bad day,
 17   and I'm done, I quit, I quit, blah, blah, blah, they sign
 18   it, and then the next day they want to work again, just
 19   have them fill out these -- the papers we went through
 20   earlier, and they either go back on the waiting list or
 21   they get offered -- offered whatever's available.
 22                 MS. MELL:    Okay.   All right, I have nothing
 23   further.
 24
 25


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 96 of 117
                       GEO Objections Foundation, FRE 402,
David Tracy                         701, 802.                December 3, 2019

                                                                    Page 93
  1                 F-U-R-T-H-E-R E-X-A-M-I-N-A-T-I-O-N
  2   BY MR. WHITEHEAD:
  3           Q.    Well, Mr. Tracy, I believe I asked you earlier
  4   if ICE played any role in the termination of detainee
  5   workers; do you recall me asking you that question?
  6           A.    Yes.
  7           Q.    And you told me no; do you recall giving that
  8   answer?
  9           A.    Yes.
 10           Q.    We took a break; correct?
 11           A.    (Nodding head.)
 12           Q.    Correct?
 13           A.    Correct.
 14           Q.    Did you meet with your attorney during that
 15   break?
 16           A.    We spoke.
 17           Q.    Okay.    And then we resumed your deposition;
 18   correct?
 19           A.    Correct.
 20           Q.    And now you're giving me a different answer?
 21           A.    I did not under -- when you -- can you repeat
 22   the question?     Do you remember exactly how you phrased it?
 23           Q.    It's written in the transcript, but I'm curious,
 24   how did you come to this new understanding about ICE
 25   playing a role in the terminations?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 97 of 117
David Tracy                                                December 3, 2019

                                                                    Page 94
  1                 MS. MELL:    Object to the form of the question,
  2   and mischaracterizes his prior testimony, and that wasn't
  3   the testimony, and it is not inconsistent.
  4                 You can answer if you want to.
  5           Q.    No, it's not --
  6                 MS. MELL:    If you understand the question.
  7           Q.    Please go ahead.
  8           A.    When you said -- I believe the way you asked it
  9   is does ICE have any direction to who works.            I'm assuming
 10   you mean this paperwork gets turned into them, and they
 11   personally hand pick who works where.
 12           Q.    So this is --
 13           A.    They can appeal any -- any decision we make,
 14   disciplinary, anything, can be appealed to ICE.
 15           Q.    And how is it that you've come to this
 16   understanding about ICE's role in the appeals process?
 17           A.    There's -- you -- I was -- I don't want to say
 18   misled.      I didn't understand what you were speaking about
 19   earlier.
 20           Q.    My question though is how did you come to this
 21   understanding about ICE's role in this appellant process
 22   that you've just described for me?
 23           A.    Well, you never asked me about an appeal
 24   process, and I was answering my attorney's question.
 25           Q.    So tell me, what -- what do you know about this


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 98 of 117
David Tracy                                                December 3, 2019

                                                                    Page 95
  1   appellate process?
  2           A.    You can write a grievance to immigration and
  3   explain the situation, just as a disciplinary process.
  4           Q.    Well, tell me step-by-step then -- well, strike
  5   that.
  6                 Tell me every way in which ICE is involved in a
  7   termination decision at the Northwest Detention Center of
  8   Voluntary Work Program workers?
  9                 MS. MELL:   Object to the form of the question.
 10           A.    They -- they can overturn what we decide to do.
 11                 If I decide, for whatever reason, I'm going to
 12   have you fill out this form because you don't want to work,
 13   and you don't agree with it, you can, well, write a
 14   grievance, it's basically an appeal, to immigration.
 15   Immigration will go we agree or we don't agree.            Same way
 16   as disciplinary.       Disciplinary can be appealed to -- for
 17   fighting; maybe it's not a fight, maybe it's an assault,
 18   and we got it wrong.
 19           Q.    So in the scenario you just described, GEO makes
 20   a determination, and the detained worker can at some point
 21   and through some process ultimately appeal to ICE --
 22           A.    Correct.
 23           Q.    -- is that fair to say?
 24           A.    Mm-hm.
 25           Q.    And ICE can overturn GEO's decision; correct?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 99 of 117
David Tracy                                                December 3, 2019

                                                                    Page 96
  1           A.    Detaineewise, ICE has the overall say
  2   detaineewise.
  3           Q.    My question was a little bit different though.
  4                 ICE can overturn GEO's decision about the
  5   discipline and termination; is that correct?
  6           A.    Correct.
  7           Q.    Or ICE can agree with GEO's determination;
  8   correct?
  9           A.    Correct.
 10           Q.    What is a UDC hearing?
 11           A.    Unit -- give me one second, it's been a
 12   minute -- Unit Disciplinary Committee?
 13           Q.    Who is on the Unit Disciplinary Committee?
 14           A.    UDC is -- I believe it's just a -- it's usually
 15   the seg lieutenant.
 16           Q.    I'm sorry, seg lieutenant, that sounds like an
 17   abbreviation; what is that?
 18           A.    Segregation lieutenant.
 19           Q.    Who else is on the UDC?
 20           A.    I'm not sure.
 21                 I know -- I'm assuming you're going to ask me
 22   about IDP?
 23           Q.    Yes.
 24           A.    That's a panel of, I believe, three people.           I
 25   don't know if it's the same now.         When I was in segregation


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 100 of 117
David Tracy                                                December 3, 2019

                                                                     Page 97
  1   on day shift, it was the seg lieutenant, if he's not
  2   involved in the prior steps, a representative from
  3   immigration, ICE, and another staff member that's not
  4   involved.
  5           Q.    Now, IDP, is that different than UDC?
  6           A.    Correct.
  7           Q.    So which step comes first, UDC or IDP?
  8           A.    It depends on the severity of the charge.              So a
  9   Level 300, 400 charge would be a UDC.
 10           Q.    What is a Level 300, 400 charge?
 11           A.    The severity of the charges.
 12           Q.    Is 300, 400, is that severe or less severe?
 13           A.    No, less severe.
 14           Q.    Less severe, okay.
 15                 So if it's a less severe offense, it goes to
 16   UDC?
 17           A.    Yeah.
 18                 Higher severity would be IDP.
 19           Q.    Give me an example of something that's higher
 20   severity that would go to IDP?
 21           A.    Assault.
 22           Q.    Where would theft fall?
 23           A.    In the 300.
 24           Q.    Where would unsatisfactory performance in the
 25   Voluntary Work Program fall?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 101 of 117
David Tracy                                                December 3, 2019

                                                                     Page 98
  1           A.    300.     Or I don't know if there's a specific
  2   charge to that, but 300 would probably be where it falls.
  3           Q.    So in the case of a less severe offense, for
  4   example, unsatisfactory work in the Voluntary Work Program,
  5   that would go to UDC; correct?
  6           A.    Correct.
  7           Q.    And it's your understanding that it's the
  8   segregation lieutenant that's on the UDC panel?
  9           A.    Correct, if he's not involved.        If he's
 10   involved, then it would be another supervisory staff or
 11   higher.
 12           Q.    So assuming the segregation lieutenant isn't
 13   conflicted out, it would be him or her that would hear --
 14           A.    Correct.
 15           Q.    -- the charge?
 16           A.    Norm -- I believe so, normally.
 17           Q.    And is there anyone else that is part of the UDC
 18   process?
 19           A.    Not to my knowledge.
 20           Q.    All right, so at the UDC hearing, the
 21   segregation lieutenant can make a determination?
 22           A.    Mm-hm.
 23           Q.    Is that yes?
 24           A.    Correct.
 25                 I'm sorry.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 102 of 117
David Tracy                                                December 3, 2019

                                                                     Page 99
  1           Q.    And is that the point at which a detainee worker
  2   could appeal to ICE?
  3           A.    Correct.
  4           Q.    And ICE could either agree with GEO's
  5   determination; correct?
  6           A.    Correct.
  7           Q.    Or disagree?
  8           A.    Correct.
  9           Q.    Now, is it the case for both the IDP proceedings
 10   and UDC proceedings that GEO is calling -- is initiating
 11   the matter?
 12                 MS. MELL:    Object to the form.
 13           A.    What -- what do you mean?
 14           Q.    Well, who gets the ball rolling, whether it's
 15   UDC or IDP?
 16                 MS. MELL:    Object to the form.
 17           A.    That would be --
 18                 THE WITNESS:    Sorry.
 19           A.    It would be whoever writes it up.
 20           Q.    GEO; correct?
 21           A.    Or --
 22                 MS. MELL:    Object to the form of the question.
 23           A.    Medical has written people up as well.
 24           Q.    So medical and GEO?
 25                 MS. MELL:    Object to the form.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 103 of 117
David Tracy                                                December 3, 2019

                                                                    Page 100
  1           Q.    Anyone else?
  2                 MS. MELL:    Object to the form.
  3           A.    No, that's -- that's it.
  4           Q.    Who is Nels Riach?
  5           A.    Nels Riach.
  6           Q.    Nels Riach?
  7           A.    He's a segregation lieutenant.
  8           Q.    So he would be someone, for example, that would
  9   conduct a UDC hearing?
 10           A.    Correct.
 11                       (Exhibit-317 marked.)
 12                 THE COURT REPORTER:      This is Exhibit-317.
 13           Q.    You've just been handed Exhibit-317.
 14                 Have you seen this email before?
 15           A.    No.
 16           Q.    Have you seen an email like this before?
 17           A.    I'm sure sometime in my life at GEO I have.
 18           Q.    In reviewing Exhibit-317, do you have a guess as
 19   to what's going on here?
 20                 MS. MELL:    Object to the form of the question.
 21                 Don't guess.
 22           Q.    No, please guess.     I'm asking for your
 23   understanding based on your review of the document.
 24                 MS. MELL:    No, don't guess.
 25                 And don't instruct my client to guess in a


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 104 of 117
David Tracy                                                December 3, 2019

                                                                    Page 101
  1   deposition.
  2           A.    Based off of the words in the email, Jean A
  3   number, was charged with 323 attempting to steal, he is
  4   found guilty with the loss of the job in the kitchen.
  5                 Avalos -- I'm not reading the A number.
  6           Q.    Sure.
  7           A.    Just A number, 323, that's the charge,
  8   attempting to steal, 309 is the charge, lying to staff.              He
  9   was found guilty with the loss of the job in the kitchen.
 10                 Flores, A number, 323 attempting to steel,
 11   guilty with verbal reprimand.         He was told he could go back
 12   to work on the 27th.
 13           Q.    So these appear to be examples of Nels Riach, as
 14   the segregation lieutenant, making a determination about
 15   UDC proceedings; would you agree?
 16           A.    Correct.
 17           Q.    Are you aware of a time that ICE overturned
 18   GEO's determination about firing a VWP worker?
 19           A.    I know it's happened.      I can't give you a
 20   specific case.
 21           Q.    When you say you know it's happened but you
 22   can't give me a specific example --
 23           A.    Yeah, I've heard of it.
 24           Q.    Well --
 25           A.    Just the same way that they can reduce


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 105 of 117
David Tracy                                                December 3, 2019

                                                                    Page 102
  1   segregation time in the IDP or they can say we don't agree
  2   with it.
  3           Q.    Well, this is important here.
  4                 Are you aware of a time that ICE has overturned
  5   GEO's determination about firing a VWP worker?
  6                 MS. MELL:    Object to the form.
  7           A.    Yes.
  8           Q.    Tell me about that time.
  9           A.    I -- I can't tell you about the time.          I know
 10   it's happened.       I can't give you a specific example from
 11   ten years of work history.
 12           Q.    More than once?
 13           A.    I can't recall.
 14           Q.    Less than five?
 15           A.    I can't recall.
 16           Q.    So you have no recollection one way or another
 17   whether it's between one and five times?
 18           A.    I don't know.
 19           Q.    Who would I ask if I wanted to know?
 20           A.    Ask Singleton.
 21           Q.    And what you just told me about detainee workers
 22   appealing to ICE, is there a specific policy or regulation
 23   that you're thinking of?
 24           A.    I don't know the policy -- I don't know if
 25   there's a policy.       I know that's one of their options they


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 106 of 117
David Tracy                                                December 3, 2019

                                                                    Page 103
  1   have.
  2            Q.    How often do appeals like that take place?
  3            A.    I don't know.    I'm not a part of the process.
  4            Q.    I don't mean to quarrel with you, but if you're
  5   not a part of the process, how is it that you're aware --
  6            A.    We used to get paper grievances.        We no longer
  7   get paper grievances, they're all done by tablet.             So when
  8   I would get a paper grievance I'd be able to see he what it
  9   is.     Now I don't have the ability to look at the grievance
 10   to see what the grievance is about.
 11            Q.    When was that change made?
 12            A.    Roughly a year and a half, two years ago.
 13            Q.    So prior to that change, when you had visibility
 14   into the paper grievances, how often did detainee workers
 15   appeal a GEO determination about discipline or firing from
 16   the Voluntary Work Program?
 17            A.    It would usually come from segregation.
 18            Q.    So is that often, not often?
 19            A.    I don't -- I --
 20            Q.    You can't venture a guess?
 21            A.    It's been years since I've been in seg from when
 22   we turned in the mail.       I know that's always explained to
 23   them as an option.      Whether they want to venture down that
 24   road or not, that's up to them.
 25                  MR. WHITEHEAD:    All right, I think that's it for


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 107 of 117
David Tracy                                                December 3, 2019

                                                                    Page 104
  1   me unless your attorney has more questions.
  2                 MS. MELL:    I have plenty more now.        You've
  3   opened the door.
  4                 F-U-R-T-H-E-R E-X-A-M-I-N-A-T-I-O-N
  5   BY MS. MELL:
  6           Q.    All right, so when you testified with regard to
  7   who can write up a detainee, you said medical and GEO.               Is
  8   it correct that ICE officers who observe misconduct or
  9   behavior that is write-upable, an ICE officer may write up
 10   a detainee who is --
 11           A.    They --
 12                 MR. WHITEHEAD:     Object to form.
 13           A.    They can write them up.        I've never seen them
 14   write a person up.
 15           Q.    Have you seen them come to you and say, Hey,
 16   what's going on?
 17           A.    Correct.
 18                 MR. WHITEHEAD:     Object to form.
 19           A.    I've been told, Hey, this is happening, or --
 20           Q.    And you need to address it?
 21           A.    Yeah.
 22           Q.    By an ICE officer?
 23           A.    But if you're an ICE officer and you tell me,
 24   Hey, we saw this person do this, I can't write that up.
 25           Q.    Okay.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 108 of 117
David Tracy                                                December 3, 2019

                                                                    Page 105
  1           A.    I have to write what I see.
  2           Q.    Okay.
  3           A.    So I can look into it, or they can tell somebody
  4   that can review the cameras, but I can't go off of your
  5   word.    I can go look into the situation they're speaking
  6   about, but I can't write it up based on their -- what
  7   they've told me.
  8           Q.    Okay, but I -- you have had the experience where
  9   ICE has directed you to take action relative to a
 10   detainee --
 11                 MR. WHITEHEAD:     Object to --
 12           Q.    -- participant in the VWP?
 13                 MR. WHITEHEAD:     Object to form.
 14           A.    Say -- sorry, say that one more time.
 15           Q.    Is it my understanding from your testimony that
 16   you've had the experience where an ICE officer has asked
 17   you to look into something the ICE officer has observed of
 18   a VWP participant?
 19                 MR. WHITEHEAD:     Object to form, misstates prior
 20   testimony.
 21           A.    I mean, it could be something as simple as, you
 22   know, there's a group cleaning over here, and maybe they're
 23   not cleaning, maybe they're trying -- a male trying to talk
 24   to a female.     ICE officer, Hey, what is going on over
 25   there?     Then you go look into it that way.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 109 of 117
David Tracy                                                December 3, 2019

                                                                    Page 106
  1           Q.    Okay.   And there's situations, for instance,
  2   where ICE will be coming -- well, strike that.
  3                 ICE is in the facility all the time; right?
  4           A.    Correct.
  5           Q.    They're --
  6                 MR. WHITEHEAD:     Object to form.
  7           Q.    ICE is around the detainee workers all the time?
  8                 MR. WHITEHEAD:     Object to form.
  9           A.    Correct.
 10           Q.    And there are instances where, for example, ICE
 11   officials are walking down the gray mile, and there's water
 12   accumulated in an area that they think presents a security
 13   risk, and they will address it?
 14                 MR. WHITEHEAD:     Object to form.
 15           A.    I don't know if they'll directly address it with
 16   that person, they'll address it -- I know they'll address
 17   it with one of us.
 18           Q.    All right.    And you feel obligated to respond to
 19   ICE in that instance?
 20                 MR. WHITEHEAD:     Object to form.
 21           A.    Correct.
 22           Q.    All right.    And the action that you would take
 23   to respond to it would be what?
 24           A.    Either talk to the group and tell them, you
 25   know, less water, or make sure there's wet -- the wet floor


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 110 of 117
David Tracy                                                December 3, 2019

                                                                    Page 107
  1   sign's down, or maybe split the hallway into two.
  2           Q.    All right.    Is it correct that you are trained
  3   to defer to ICE at the facility?
  4                 MR. WHITEHEAD:     Object to form.
  5           A.    Defer to ICE?
  6           Q.    Defer to ICE.
  7                 If ICE is asking you to do something, you
  8   respond to ICE?
  9           A.    Yes.
 10                 MR. WHITEHEAD:     Object to form.
 11           Q.    Okay.   So with respect to the questions you were
 12   asked about a specific detainee policy and procedure, about
 13   their ability to file a grievance to ICE, could you take a
 14   like at Exhibit-313.
 15           A.    One sec.
 16           Q.    Let's see, where did that go?        There you go.
 17                 Exhibit-313 is from the GEO Policy and Procedure
 18   Manual; is that correct?
 19           A.    Correct.
 20           Q.    And is it correct that each and every GEO policy
 21   and procedure is ultimately approved and signed off by ICE?
 22                 MR. WHITEHEAD:     Object to form.
 23           A.    Correct.
 24                 This should it right here.
 25           Q.    All right.    So is it correct, based on your


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 111 of 117
David Tracy                                                December 3, 2019

                                                                    Page 108
  1   understanding, that any of the policies and procedures that
  2   are enforceable specific to the Voluntary Work Program at
  3   the Northwest Detention Center must be approved by ICE?
  4                 MR. WHITEHEAD:     Object to form.
  5           A.    Correct.
  6           Q.    All right.    And with respect to the protocols
  7   and procedures that are applicable to the VWP, ICE has
  8   final say with regard to the detainee's participation as
  9   expressed on page 5, wherein it says "Detainee may file a
 10   grievance to the Facility Administrator or local Field
 11   Office Director if they believe they were unfairly removed
 12   from work, in accordance with standard '6.2 Grievance
 13   System'"; correct?
 14           A.    Correct.
 15           Q.    So this policy expressly communicates what
 16   you've testified to as the ICE having the final say so with
 17   regard to participation in the Voluntary Work Program;
 18   correct?
 19                 MR. WHITEHEAD:     Object to form.
 20           A.    Correct.
 21           Q.    And do you know, with regard to Exhibit-315,
 22   whether or not the acronym CSC pertains to correctional
 23   services, the predecessor interest to GEO?
 24           A.    That's would be my assumption.        I'm not
 25   positive, but ...


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 112 of 117
David Tracy                                                December 3, 2019

                                                                    Page 109
  1           Q.    So is it correct that you don't even know
  2   whether or not these detainee job descriptions are GEO
  3   detainee job descriptions or were ever approved by ICE?
  4           A.    Reading it, the descriptions, you know, match
  5   the descriptions as close as I can think they match, but
  6   yeah, just we don't go by CSC, so I don't want to say
  7   that --
  8           Q.    Okay.
  9           A.    -- I know what that stands for or I know what
 10   that means.
 11           Q.    Okay.   And it's correct that you have never
 12   punished any detainee based on your observation of their
 13   behavior in a Voluntary Work Program --
 14                 MR. WHITEHEAD:     Object to --
 15           Q.    -- in terms of sending them to segregation and
 16   isolating them?
 17                 MR. WHITEHEAD:     Object to form.      We're outside
 18   now the scope of the redirect or the next line of
 19   questioning.
 20           A.    Not based on their participation in the
 21   Voluntary Work Program.        If they're working and get into a
 22   fight, it's a separate situation.          Not solely based on the
 23   volunteer -- something from the Voluntary Work Program.
 24           Q.    Okay.   So if a fight errupts in the VWP, you
 25   follow your standard security and safety protocols?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 113 of 117
David Tracy                                                December 3, 2019

                                                                    Page 110
  1           A.    Correct.
  2           Q.    And for the most part, for most of the VWP
  3   participation, the correctional officers are performing
  4   their usual and ordinary safety and security duties and
  5   responsibilities, they are not assigned to oversee the VWP?
  6           A.    Correct, I --
  7                 MR. WHITEHEAD:     Object to form.
  8           A.    I kind of said it earlier, we're multitasking.
  9   Because I know you're over there sweeping, mopping, or
 10   whatever, I still have to do everything else I would
 11   normally do.     That doesn't change because you're over there
 12   sweeping or mopping.
 13           Q.    Right.   So you're -- there are no detention
 14   officers assigned to the VWP, correct, that just do VWP
 15   oversight?
 16                 MR. WHITEHEAD:     Object to form, outside the
 17   scope.
 18           Q.    They're doing their security task?
 19           A.    It's a security task, it's not directly related
 20   to the work program.
 21                 MS. MELL:    Right.   That's it, I think we're
 22   done.
 23                 MR. WHITEHEAD:     I think we're good.
 24                 MS. MELL:    Okay.
 25                 THE VIDEOGRAPHER:     This is the end of media two,


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 114 of 117
David Tracy                                                December 3, 2019

                                                                    Page 111
  1   and concludes the deposition of David Tracy.            The time is
  2   approximately 1:13.
  3                 THE COURT REPORTER:       Are you going to have this
  4   one transcribed then?
  5                 MR. WHITEHEAD:     Yes.
  6                 THE COURT REPORTER:       And are you going to order
  7   a copy?
  8                 MS. MELL:    I'll have a copy if they have a copy,
  9   but I won't order if they didn't.
 10                 You ordered?
 11                 MR. WHITEHEAD:     I did.
 12                       (Deposition adjourned at 1:13 p.m.)
 13                       (Signature reserved.)
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 115 of 117
David Tracy                                                December 3, 2019

                                                                    Page 112
  1                              S-I-G-N-A-T-U-R-E
  2
  3
  4                    I declare under penalty of perjury under
  5     the laws of the State of Washington that I have read
  6     my within deposition, and the same is true and
  7     accurate, same and except for changes and/or
  8     corrections, if any, as indicated by me on the CHANGE
  9     SHEET flyleaf page hereof.         Signed in...............,
 10     WA, on the........day of................, 2019.
 11
 12
 13
 14                                 ..........................
 15                                 DAVID M. TRACY
 16                                 Taken: Tuesday, December 3, 2019
 17
 18
 19
 20
 21
 22
 23
 24
 25     Keri A. Aspelund


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 116 of 117
      Case 3:17-cv-05769-RJB Document 296 Filed 04/24/20 Page 117 of 117
David Tracy                                                December 3, 2019

                                                                    Page 114
  1
  2                    SEATTLE DEPOSITION REPORTERS, LLC
  3                     600 UNIVERSITY STREET, SUITE 320
  4                             SEATTLE, WA 98101
                                  (206) 622-6661
  5
                               C-H-A-N-G-E     S-H-E-E-T
  6
        PLEASE MAKE ALL CHANGES OR CORRECTIONS ON THIS SHEET,
  7     SHOWING PAGE, LINE AND REASON.
  8     ----------------------------------------------------
        PAGE LINE      CORRECTION AND REASON
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24                                 __________________________
                                    DAVID M. TRACY
 25                                 TAKEN: Tuesday, December 3, 2019


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
